Exhibit 10.1
EXECUTION VERSION
Published CUSIP Number:                     
CREDIT AGREEMENT
Dated as of February 11, 2010
among
HEALTHSPRING, INC.,
as the Borrower,
THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer,
JPMORGAN CHASE BANK, N.A.,
as Syndication Agent,
and
THE OTHER LENDERS PARTY HERETO
Arranged By:
BANC OF AMERICA SECURITIES LLC
and
J.P. MORGAN SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01 Defined Terms
    1  
1.02 Other Interpretive Provisions
    28  
1.03 Accounting Terms
    29  
1.04 Rounding
    30  
1.05 Times of Day
    30  
1.06 Letter of Credit Amounts
    30  
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
    30  
2.01 Revolving Loans and Term Loan
    30  
2.02 Borrowings, Conversions and Continuations of Loans
    32  
2.03 Letters of Credit
    33  
2.04 Swing Line Loans
    41  
2.05 Prepayments
    43  
2.06 Termination or Reduction of Aggregate Revolving Commitments
    45  
2.07 Repayment of Loans
    45  
2.08 Interest
    46  
2.09 Fees
    47  
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    48  
2.11 Evidence of Debt
    48  
2.12 Payments Generally; Administrative Agent’s Clawback
    49  
2.13 Sharing of Payments by Lenders
    50  
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
    51  
3.01 Taxes
    51  
3.02 Illegality
    54  
3.03 Inability to Determine Rates
    55  
3.04 Increased Costs
    55  
3.05 Compensation for Losses
    56  
3.06 Mitigation Obligations; Replacement of Lenders
    57  
3.07 Survival
    57  
ARTICLE IV GUARANTY
    57  
4.01 The Guaranty
    57  
4.02 Obligations Unconditional
    58  
4.03 Reinstatement
    59  
4.04 Certain Additional Waivers
    59  
4.05 Remedies
    59  
4.06 Rights of Contribution
    59  
4.07 Guarantee of Payment; Continuing Guarantee
    59  
ARTICLE V CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
    60  
5.01 Conditions of Effectiveness
    60  
5.02 Conditions to all Credit Extensions
    62  
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    62  
6.01 Organization; Requisite Power and Authority; Qualification
    62  
6.02 Equity Interests and Ownership; HMO Subsidiaries
    63  
6.03 Due Authorization
    63  
6.04 No Conflict
    63  
6.05 Governmental Consents
    64  
6.06 Binding Obligation
    64  
6.07 Financial Statements
    64  

 

i



--------------------------------------------------------------------------------



 



         
6.08 Projections
    64  
6.09 No Material Adverse Change
    64  
6.10 [Intentionally Omitted]
    65  
6.11 Adverse Proceedings, etc.
    65  
6.12 Payment of Taxes
    65  
6.13 Properties
    65  
6.14 Environmental Matters
    66  
6.15 No Defaults
    66  
6.16 Material Contracts
    66  
6.17 Governmental Regulation
    66  
6.18 Margin Stock
    67  
6.19 Employee Matters
    67  
6.20 Employee Benefit Plans
    67  
6.21 Insurance
    68  
6.22 Solvency
    68  
6.23 Intellectual Property; Licenses, Etc.
    68  
6.24 Compliance with Statutes, etc.
    68  
6.25 Disclosure
    69  
6.26 Anti-Terrorism Laws, Foreign Corrupt Practices Act, etc.
    69  
6.27 Fraud and Abuse
    70  
ARTICLE VII AFFIRMATIVE COVENANTS
    70  
7.01 Financial Statements and Other Reports
    70  
7.02 Existence; Licensing
    75  
7.03 Payment of Taxes and Claims
    75  
7.04 Maintenance of Properties
    76  
7.05 Insurance
    76  
7.06 Books and Records; Inspections
    76  
7.07 [Intentionally Omitted]
    77  
7.08 Compliance with Laws
    77  
7.09 Environmental
    77  
7.10 Subsidiaries
    78  
7.11 Pledged Assets
    79  
7.12 Further Assurances
    81  
7.13 Use of Proceeds
    81  
7.14 Post Closing
    81  
ARTICLE VIII NEGATIVE COVENANTS
    82  
8.01 Indebtedness
    82  
8.02 Liens
    84  
8.03 No Further Negative Pledges
    86  
8.04 Restricted Payments
    86  
8.05 Restrictions on Subsidiary Distributions
    87  
8.06 Investments
    88  
8.07 Financial Covenants
    89  
8.08 Fundamental Changes; Disposition of Assets; Acquisitions
    90  
8.09 Disposal of Subsidiary Interests
    91  
8.10 Sales and Lease Backs
    91  
8.11 Transactions with Affiliates
    91  
8.12 Conduct of Business
    91  
8.13 Amendments or Waivers of Organizational Documents
    91  
8.14 Amendments or Waivers with respect to Subordinated Indebtedness
    92  
8.15 Fiscal Year
    92  

 

ii



--------------------------------------------------------------------------------



 



         
8.16 Anti-Terrorism Law; Anti-Money Laundering
    92  
8.17 Embargoed Person
    92  
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
    93  
9.01 Events of Default
    93  
9.02 Remedies Upon Event of Default
    95  
9.03 Application of Funds
    96  
ARTICLE X ADMINISTRATIVE AGENT
    97  
10.01 Appointment and Authority
    97  
10.02 Rights as a Lender
    97  
10.03 Exculpatory Provisions
    97  
10.04 Reliance by the Administrative Agent
    98  
10.05 Delegation of Duties
    99  
10.06 Resignation of Administrative Agent
    99  
10.07 Non-Reliance on Administrative Agent and Other Lenders
    100  
10.08 No Other Duties; Etc.
    100  
10.09 Administrative Agent May File Proofs of Claim
    100  
10.10 Collateral and Guaranty Matters
    101  
ARTICLE XI MISCELLANEOUS
    101  
11.01 Amendments, Etc.
    101  
11.02 Notices; Effectiveness; Electronic Communications
    103  
11.03 No Waiver; Cumulative Remedies; Enforcement
    105  
11.04 Expenses; Indemnity; Damage Waiver
    105  
11.05 Payments Set Aside
    107  
11.06 Successors and Assigns
    107  
11.07 Treatment of Certain Information; Confidentiality
    111  
11.08 Set-off
    111  
11.09 Interest Rate Limitation
    112  
11.10 Counterparts; Integration; Effectiveness
    112  
11.11 Survival of Representations and Warranties
    112  
11.12 Severability
    112  
11.13 Replacement of Lenders
    113  
11.14 Governing Law; Jurisdiction; Etc.
    113  
11.15 Waiver of Right to Trial by Jury
    114  
11.16 No Advisory or Fiduciary Responsibility
    115  
11.17 Electronic Execution of Assignments and Certain Other Documents
    115  
11.18 USA PATRIOT Act Notice
    115  

 

iii



--------------------------------------------------------------------------------



 



         
SCHEDULES
       
 
       
2.01 Commitments and Applicable Percentages
       
6.01 Subsidiaries
       
6.02(a) Equity Interests
       
6.02(b) Ownership
       
6.05 Government Consents
       
6.13 Material Real Estate Assets
       
6.16 Material Contracts
       
6.21 Insurance
       
6.23 Intellectual Property
       
8.01 Indebtedness Existing on the Closing Date
       
8.02 Liens Existing on the Closing Date
       
8.03 Negative Pledges
       
8.05 Restrictions on Subsidiary Distributions
       
8.06 Investments Existing on the Closing Date
       
8.11 Transactions with Affiliates
       
11.02 Certain Addresses for Notices
       
 
       
EXHIBITS
       
 
       
2.02 Form of Loan Notice
       
2.04 Form of Swing Line Loan Notice
       
2.11(a) Form of Note
       
7.01 Form of Compliance Certificate
       
7.10 Form of Joinder Agreement
       
8.01 Form of Intercompany Note
       
11.06(b) Form of Assignment and Assumption
       
11.06(b)(iv) Form of Administrative Questionnaire
       

 

iv



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
This CREDIT AGREEMENT is entered into as of February 11, 2010 among
HEALTHSPRING, INC., a Delaware corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer.
The Borrower has requested that the Lenders provide $350,000,000 in credit
facilities for the purposes set forth herein, and the Lenders are willing to do
so on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1.01 Defined Terms.
As used in this Agreement, the following terms shall have the meanings set forth
below:
“Acquisition”, means the acquisition by any Person, in a single transaction or
in a series of related transactions, of either (a) all or substantially all of
the property of, or a line of business or division of, another Person or (b) at
least a majority of the Voting Stock of another Person, in each case whether or
not involving a merger or consolidation with such other Person.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit 11.06(b)(iv) or any other form approved by the
Administrative Agent.
“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of the Borrower or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claim), whether pending or, to
the knowledge of the Borrower or any of its Subsidiaries, threatened in writing
against or affecting the Borrower or any of its Subsidiaries or any property of
the Borrower or any of its Subsidiaries.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The initial amount of the Aggregate Revolving Commitments in effect on
the Closing Date is $175,000,000.

 

 



--------------------------------------------------------------------------------



 



“Agreement” means this Credit Agreement.
“Anti-Terrorism Laws” has the meaning set forth in Section 6.26.
“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of each
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments and (b) with respect to such Lender’s portion of the
outstanding Term Loan at any time, the percentage (carried out to the ninth
decimal place) of the outstanding principal amount of the Term Loan held by such
Lender at such time. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Total Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.01(c):

                                      Pricing   Consolidated Total   Commitment
    Letters of     Eurodollar Rate         Tier   Leverage Ratio   Fee    
Credit     Loans     Base Rate Loans    
1
  ≤ 0.75 to 1.00     0.375 %     2.75 %     2.75 %     1.75 %
2
  > 0.75 to 1.00
but ≤ 1.00 to 1.00     0.50 %     3.00 %     3.00 %     2.00 %
3
  > 1.00 to 1.00     0.50 %     3.25 %     3.25 %     2.25 %

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is required
to be delivered pursuant to Section 7.01(c); provided, however, that if a
Compliance Certificate is not delivered when due in accordance with such
Section, then, upon the request of the Required Lenders, Pricing Tier 3 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered in accordance with
Section 7.01(c), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Total Leverage Ratio contained in such
Compliance Certificate. The Applicable Rate in effect from the Closing Date
through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 7.01(c) for the
fiscal quarter ending March 31, 2010 shall be determined based upon Pricing Tier
3.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means Banc of America Securities LLC and J.P. Morgan Securities
Inc., in their capacity as joint lead arrangers and joint book managers.

 

2



--------------------------------------------------------------------------------



 



“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit 11.06(b) or any other form approved by the Administrative
Agent.
“Availability Period” means, with respect to the Revolving Commitments, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date, (b) the date of termination of the Aggregate Revolving Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Lender to make Loans and of the obligation of each L/C Issuer to make L/C
Credit Extensions pursuant to Section 9.02.
“Bank of America” means Bank of America, N.A. and its successors.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the Prime Rate and (c) except
during a Eurodollar Unavailability Period, the Eurodollar Rate plus 1.0%.
“Base Rate Loan” means a Loan that bears interest based on the Base Rate.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.01.
“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period, made
by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan or any Base Rate Loan bearing
interest at a rate based on the Eurodollar Rate, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee that, in accordance with GAAP, is required to be accounted
for as a capital lease on the balance sheet of that Person.
“Cash Collateralize” has the meaning specified in Section 2.03(g).
“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (ii) issued by any agency of
the United States the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date; (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit,

 

3



--------------------------------------------------------------------------------



 



time deposits or bankers’ acceptances maturing within one year after such date
and issued or accepted by any Lender or by any commercial bank organized under
the laws of the United States of America or any state thereof or the District of
Columbia that (i) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (ii) has Tier 1
capital (as defined in such regulations) if not less than $100,000,000;
(e) shares of any money market mutual fund that (i) has substantially all of its
assets invested continuously in the types of investments referred to in
clauses (a) and (b) above, (ii) has net assets of not less than $500,000,000 and
(iii) has the highest rating obtainable from either S&P or Moody’s and; (f) with
respect to (i) the Borrower or any other Loan Party, marketable debt securities
regularly traded on a national securities exchange or in the over-the-counter
market, if and to the extent such debt security constitutes a permitted
investment under the HMO Regulations applicable to any of the HMO Subsidiaries
or (ii) any HMO Subsidiary, marketable debt securities regularly traded on a
national securities exchange or in the over-the-counter market and any other
security, if and to the extent such security constitutes a permitted investment
under the HMO Regulations applicable to such HMO Subsidiary.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Change of Control” means, at any time, (a) any Person or “group” (within the
meaning of Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934)
(i) shall have acquired beneficial ownership of 35% or more on a fully diluted
basis of the voting and/or economic interest in the Equity Interests of the
Borrower or (ii) shall have obtained the power (whether or not exercised) to
elect a majority of the members of the board of directors (or similar governing
body) of the Borrower; (b) the majority of the seats (other than vacant seats)
on the board of directors (or similar governing body) of the Borrower cease to
be occupied by Persons who either (i) were members of the board of directors of
the Borrower on the Closing Date or (ii) were nominated for election by the
board of directors of the Borrower, a majority of whom were directors on the
Closing Date or whose election or nomination for election was previously
approved by a majority of such directors and directors approved as provided in
this clause (ii); or (c) any “change of control”, “fundamental event” or similar
event under any Subordinated Indebtedness or Subordinated Indebtedness Indenture
shall occur.
“Closing Date” means the date hereof.
“CMS” means the Centers for Medicare and Medicaid Services of the United States
Department of Health and Human Services, any successor thereof and any
predecessor thereof (including the United States Health Care Financing
Administration).
“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
itself and the Lenders, are purported to be granted pursuant to and in
accordance with the terms of the Collateral Documents.
“Collateral Documents” means a collective reference to the Security Agreement,
the Mortgages and other security documents as may be executed and delivered by
the Loan Parties pursuant to the terms any of the Loan Documents.
“Collateral Questionnaire” means a certificate in form satisfactory to the
Administrative Agent that provides information with respect to the personal or
mixed property of each Loan Party.

 

4



--------------------------------------------------------------------------------



 



“Commitment” means, as to each Lender, the Revolving Commitment of such Lender
and/or the Term Loan Commitment of such Lender.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit 7.01.
“Confidential Healthcare Information” has the meaning specified in
Section 7.06(c).
“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower and its Subsidiaries on a consolidated basis equal to
(i) Consolidated Net Income, plus, to the extent reducing Consolidated Net
Income, the sum, without duplication, of amounts for (a) Consolidated Interest
Expense, (b) provisions for taxes based on income, (c) depreciation expense,
(d) amortization expense, (e) fees, costs and expenses paid on or prior to the
date which is 90 days after the Closing Date not to exceed $14,000,000 plus
fees, costs and expenses in connection with Related Convertible Debt Derivative
Transactions, (f) fees, costs and expenses not to exceed $2,000,000 in any
fiscal year of the Borrower, directly attributable to the initial expansion of
business into a market where the Borrower and its Subsidiaries had no prior
operations and incurred within the first twelve months following such expansion
and (g) other non-cash charges reducing Consolidated Net Income (including
non-cash stock-based compensation expense and any such non-cash charge to the
extent that it represents an unrealized loss with respect to derivatives that is
required by FASB 133, but excluding any such non-cash charge to the extent that
it represents an accrual or reserve for a potential cash charge in any future
period or amortization of a prepaid cash charge that was paid in a prior
period), minus (ii) non-cash gains increasing Consolidated Net Income for such
period (including any such non-cash gain to the extent it represents an
unrealized gain with respect to derivatives that is required by FASB 133, but
excluding any such non-cash gain to the extent it represents the reversal of an
accrual or reserve for a potential cash gain in any prior period).
“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Borrower and its Subsidiaries during such period determined
on a consolidated basis that, in accordance with GAAP, are or should be included
in “purchase of property and equipment” or similar items reflected in the
consolidated statement of cash flows of the Borrower and its Subsidiaries.
“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Borrower and its Subsidiaries (other than any HMO Subsidiaries) on
a consolidated basis that may properly be classified as current assets in
conformity with GAAP, excluding cash and Cash Equivalents.
“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Borrower and its Subsidiaries (other than any HMO
Subsidiaries) on a consolidated basis that may properly be classified as current
liabilities in conformity with GAAP, excluding the current portion of long term
debt.
“Consolidated Excess Cash Flow” means, for the Borrower and its Subsidiaries for
any period, an amount (if positive) equal to: (i) the sum, without duplication,
of the amounts for such period of (a) Consolidated Adjusted EBITDA (other than
that portion of Consolidated Adjusted EBITDA attributable to the HMO
Subsidiaries) and (b) the Consolidated Working Capital Adjustment, minus
(ii) the sum, without duplication, of the amounts for such period paid in cash
of (a) scheduled repayments by the Borrower and its Subsidiaries (other than HMO
Subsidiaries) of Indebtedness (including repayments of Revolving Loans or Swing
Line Loans to the extent the Revolving Commitments are permanently reduced in
connection with such repayments), (b) Consolidated Capital Expenditures
(excluding any Consolidated Capital Expenditures of the HMO Subsidiaries and net
of any proceeds of (y) any related financings with respect to such expenditures
and (z) any sales of assets used to finance such expenditures), (c) Consolidated
Interest Expense (excluding that portion of Consolidated Interest Expense

 

5



--------------------------------------------------------------------------------



 



attributable to the HMO Subsidiaries) and (d) provisions for current taxes based
on income of the Borrower and its Subsidiaries and payable in cash by the
Borrower and its Subsidiaries (other than HMO Subsidiaries) with respect to such
period.
“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Borrower and its Subsidiaries on a consolidated
basis with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis, including all commissions, discounts and
other fees and charges owed with respect to letters of credit and net costs
under Swap Contracts, but excluding, however, (i) any amount not payable in cash
and (ii) any amounts referred to in Section 2.09(b) payable on or before the
Closing Date.
“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
the Borrower and its Subsidiaries on a consolidated basis for such period taken
as a single accounting period determined in conformity with GAAP, minus, without
duplication (ii) (a) the income (or loss) of any Person (other than a Subsidiary
of the Borrower) in which any other Person (other than the Borrower or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of its
Subsidiaries by such Person during such period, (b) the income (or loss) of any
Person accrued prior to the date it becomes a Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or any of its Subsidiaries or that
Person’s assets are acquired by the Borrower or any of its Subsidiaries, (c) the
income of any Subsidiary of the Borrower (other than any HMO Subsidiary) to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary,
(d)(1) the income of any HMO Subsidiary that has not been theretofore
distributed to a Loan Party to the extent that the declaration or payment of
dividends or similar distributions by that HMO Subsidiary of that income is not
at the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that HMO Subsidiary (other than any statute, rule or governmental
regulation generally applicable to HMOs requiring such HMO Subsidiary to
maintain a minimum level of Statutory Net Worth or other similar minimum capital
requirements) and (2)(A) in the case of an HMO Subsidiary that is an RBC HMO,
the income of such HMO Subsidiary that has not been theretofore distributed to a
Loan Party to the extent that the retention of such income would be necessary to
cause such HMO Subsidiary to maintain a Statutory Net Worth at the end of such
period equal to or greater than 25% above the upper limit of the Regulatory
Action Level in the applicable state and (B) in the case of an HMO Subsidiary
that is not an RBC HMO, the income of such HMO Subsidiary that has not been
theretofore distributed to a Loan Party to the extent that the retention of such
income would be necessary to cause such HMO Subsidiary to maintain a ratio of
Statutory Net Worth to the applicable state’s Statutory Net Worth requirement at
the end of such period at a level equal to or greater than 1.25:1.00, (e) any
after-tax gains or losses of the Borrower and its Subsidiaries attributable to
Dispositions or returned surplus assets of any Pension Plan and (f) (to the
extent not included in clauses (a) through (e) above) any net extraordinary
gains or net extraordinary losses.
“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP;
provided that for purposes of determining Consolidated Total Debt, the face
amount of any Convertible Indebtedness shall be included in such calculation.
“Consolidated Total Leverage Ratio” means the ratio as of the last day of any
fiscal quarter of (i) Consolidated Total Debt as of such day to
(ii) Consolidated Adjusted EBITDA for the four fiscal quarter period ending on
such date.

 

6



--------------------------------------------------------------------------------



 



“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets over Consolidated Current Liabilities.
“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.
“Contested Collateral Lien Conditions” shall mean, with respect to any Permitted
Lien of the type described in clause (q) of Section 8.02, the following
conditions:
(i) the appropriate Loan Party shall cause any proceeding instituted contesting
such Lien to stay the sale or forfeiture of any portion of the Collateral on
account of such Lien; and
(ii) at the option and at the request of the Administrative Agent, to the extent
such Lien is in an amount in excess of $500,000, the appropriate Loan Party
shall maintain cash reserves in an amount sufficient to pay and discharge such
Lien and a reasonable estimate of all interest and penalties related thereto.
“Contract Provider” means any Person or any employee, agent or subcontractor of
such Person who provides professional health care services under or pursuant to
any contract with the Borrower or any of its Subsidiaries.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.
“Convertible Indebtedness” means any unsecured Indebtedness of the Borrower,
(i) no part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption or mandatory prepayment), prior to
91 days after the Maturity Date of the Term Loan (it being understood that any
required offer to purchase such Indebtedness as a result of a “fundamental
change” (as such term is generally used with respect to convertible debt
securities issued in a public or Rule 144A offering) shall not violate the
foregoing restriction), (ii) the terms and conditions of which are similar to
the terms and conditions customary at the time for convertible debt securities
issued in a public or Rule 144A offering or are otherwise reasonably
satisfactory to Administrative Agent and (iii) that is convertible by its terms
into or by reference to Equity Interests of the Borrower.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness for borrowed money other than Indebtedness permitted under
Section 8.01.

 

7



--------------------------------------------------------------------------------



 



“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, in each case to the
fullest extent permitted by applicable Laws and (b) when used with respect to
Letter of Credit Fees, a rate equal to the Applicable Rate plus 2% per annum.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Line
Loans required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder unless such failure has been cured,
(b) has otherwise failed to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute or unless
such failure has been cured, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding any Involuntary
Disposition.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (i) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests),
pursuant to a sinking fund obligation or otherwise, (ii) is redeemable at the
option of the holder thereof (other than solely for Equity Interests which are
not otherwise Disqualified Equity Interests), in whole or in part,
(iii) provides for the scheduled payments or dividends in cash, or (iv) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Maturity Date of the Term Loan.
“Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii), (v) and (vi) (subject to such consents,
if any, as may be required under Section 11.06(b)(iii)).
“Environmental Claim” means any notice of violation, claim, action, suit,
proceeding, demand, abatement order or other order or directive (conditional or
otherwise), by any Governmental Authority or any other Person, arising
(i) pursuant to or in connection with any actual or alleged violation of any

 

8



--------------------------------------------------------------------------------



 



Environmental Law; (ii) in connection with any Hazardous Material or any actual
or alleged Hazardous Materials Activity; or (iii) in connection with any actual
or alleged damage, injury, threat or harm to health, safety, natural resources
or the environment.
“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity or (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials, in
any manner applicable to the Borrower or any of its Subsidiaries or any
Facility.
“Equity Interests” means, with respect to any Person, (a) all of the shares of
capital stock of (or other ownership or profit interests in) such Person,
(b) all of the warrants, options or other rights for the purchase or acquisition
from such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, (c) other than Convertible Indebtedness, all of the
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or acquisition from such Person of such shares (or such
other interests), and (d) all of the other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are outstanding on any date of determination.
“Equity Issuance” means any issuance by any Loan Party or any Subsidiary to any
Person of its Equity Interests, other than (a) any issuance of its Equity
Interests pursuant to the exercise of options or warrants, (b) any issuance of
its Equity Interests pursuant to the conversion of any debt securities to equity
or the conversion of any class of equity securities to any other class of equity
securities, (c) any issuance of options or warrants relating to its Equity
Interests, and (d) any issuance by the Borrower of its Equity Interests as
consideration for a Permitted Acquisition or Consolidated Capital Expenditures.
The term “Equity Issuance” shall not be deemed to include any Disposition.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of the Borrower or any
of its Subsidiaries shall continue to be considered an ERISA Affiliate of the
Borrower or any such Subsidiary within the meaning of this definition with
respect to the period such entity was an ERISA Affiliate of the Borrower or such
Subsidiary and with respect to liabilities arising after such period for which
the Borrower or such Subsidiary could be liable under the Internal Revenue Code
or ERISA.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation); (ii) the failure to make the minimum required
contribution (as defined in Section 430(a) of the Code) to each Pension Plan or
the contribution required under Section 431 to any Multiemployer Plan, or the
determination that a Pension Plan is in “at risk status” as defined in
Section 430(i)(4) of the Code (without regard to the transition rule set forth
in Section 430(i)(4)(B)); (iii) the provision by the administrator of any
Pension Plan pursuant to

 

9



--------------------------------------------------------------------------------



 



Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to the Borrower, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
might constitute grounds under ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (vi) the imposition of liability
on the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (vii) the withdrawal of the Borrower,
any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it intends to terminate or has terminated under Section 4041A or 4042 of ERISA;
(viii) the assertion of a material claim (other than routine claims for
benefits) against any Pension Plan other than a Multiemployer Plan or the assets
thereof, or against the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates in connection with any Pension Plan; (ix) receipt
from the Internal Revenue Service of notice of the failure of any Pension Plan
to qualify under Section 401(a) of the Internal Revenue Code, or the failure of
any trust forming part of any Pension Plan to qualify for exemption from
taxation under Section 501(a) of the Internal Revenue Code; or (x) the
imposition of a Lien pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code or pursuant to ERISA with respect to any Pension Plan.
“Eurodollar Base Rate” means:
(a) For any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or (ii) if such published rate is not available at such time for any
reason, the rate determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted and with a term equivalent to such Interest Period would
be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
(b) For any day with respect to an interest rate calculation for a Base Rate
Loan, the rate per annum equal to (i) BBA LIBOR at approximately 11:00 a.m.,
London time, two Business Days prior to such date for Dollar deposits (for
delivery on such day) with a term equivalent to one month or (ii) if such rate
is not available at such time for any reason, the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
such day in same day funds in the approximate amount of the subject Base Rate
Loan and with a term equivalent to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at approximately 11:00 a.m. (London time) two Business Days prior to such day.

 

10



--------------------------------------------------------------------------------



 



“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate (other than a Base Rate Loan bearing interest at a rate based on
the Eurodollar Rate).
“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan bearing interest at a rate based on the Eurodollar
Rate shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.
“Eurodollar Unavailability Period” means any period during which the obligation
of the Lenders to make or maintain Eurodollar Rate Loans has been suspended
pursuant to Section 3.02 or Section 3.03.
“Event of Default” has the meaning specified in Section 9.01.
“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property that is located outside of the United States, unless
requested by the Administrative Agent or the Required Lenders (b) any owned or
leased real property that is not a Material Real Estate Asset, (c) unless
requested by the Administrative Agent or the Required Lenders, any IP Rights for
which a perfected Lien thereon is not effected either by filing of a Uniform
Commercial Code financing statement or by appropriate evidence of such Lien
being filed in either the United States Copyright Office or the United States
Patent and Trademark Office, (d) unless requested by the Administrative Agent or
the Required Lenders, any personal property (other than personal property
described in clause (c) above) for which the attachment or perfection of a Lien
thereon is not governed by the Uniform Commercial Code, (e) the Equity Interests
of any direct Foreign Subsidiary of any Loan Party to the extent not required to
be pledged to secure the Obligations pursuant to Section 7.10(c) and (f) any
property that, subject to the terms of Section 8.03, is subject to a Lien of the
type described in Section 8.02(m) pursuant to documents that prohibit such Loan
Party from granting any other Liens in such property.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise and excise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located (c) any backup withholding
tax that is required by the Internal Revenue Code to be withheld from amounts
payable to a Lender that has failed to comply with clause (A) of
Section 3.01(e)(ii) and (d) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.13), any United
States withholding tax that (i) is required to be imposed on amounts payable to
such Foreign Lender pursuant to the

 

11



--------------------------------------------------------------------------------



 



Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with clause (B) of Section 3.01(e)(ii), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a)(ii) or (iii).
“Exclusion Event” means an event or related events resulting in the exclusion of
the Borrower or any of its Subsidiaries from participation in any Medical
Reimbursement Program.
“Executive Order” has the meaning set forth in Section 6.26.
“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by the Borrower or any of its Subsidiaries or any of their
respective predecessors or Affiliates.
“Family Care” means health care programs designed for uninsured segments of the
population (other than Medicaid-eligible or SCHIP-eligible segments of the
population) that are operated by or financed in part by federal and state
government.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letters” means (a) the letter agreement, dated January 15, 2010 among the
Borrower, the Administrative Agent and Banc of America Securities LLC and
(b) the letter agreement dated January 15, 2010 among the Borrower, JPMorgan
Chase Bank, N.A. and J.P. Morgan Securities Inc.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Borrower that such financial statements fairly
present, in all material respects, the financial condition of the Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated, subject to changes resulting
from audit and normal year end adjustments and the absence of footnotes.
“Financial Plan” has the meaning set forth in Section 7.01(i).
“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.
“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of Administrative Agent, on behalf of the holders of the Obligations, and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

 

12



--------------------------------------------------------------------------------



 



“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of an L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means each wholly-owned Domestic Subsidiary of the Borrower (other
than an HMO Subsidiary) and each other Person that joins as a Guarantor pursuant
to Section 7.10 or otherwise, together with their successors and permitted
assigns.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV.

 

13



--------------------------------------------------------------------------------



 



“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or that
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.
“Hazardous Materials Activity” means any past or current activity, event or
occurrence involving any Hazardous Materials, including the use, manufacture,
possession, storage, holding, presence, existence, Release, threatened Release,
discharge, placement, generation, transportation, processing, treatment,
abatement, removal, remediation, disposal, disposition or handling of any
Hazardous Materials and any corrective action or response action with respect to
any of the foregoing.
“HHS” means the United States Department of Health and Human Services and any
successor thereof.
“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
Pub. L. 104-191, Aug. 21, 1996, 110 Stat. 1936, and regulations promulgated
pursuant thereto regarding privacy, security and transmission of health
information, all as amended from time to time, and any successor statute and
regulations.
“Historical Financial Statements” means as of the Closing Date, the audited
financial statements of the Borrower and its Subsidiaries, for the immediately
preceding three fiscal years prior to the Closing Date, consisting of
consolidated balance sheets and the related consolidated statements of income,
stockholders’ equity and cash flows for such fiscal years.
“HITECH Act” means the Health Information Technology for Economic and Clinical
Health Act, Title XIII of Division A and Title IV of Division B of the American
Recovery and Reinvestment Act of 2009 (ARRA), Pub. L. 111-5, Feb. 17, 2009, and
regulations promulgated pursuant thereto, all as amended from time to time, and
any successor statute and regulations.
“HMO” means any health maintenance organization, managed care organization, any
Person doing business as a health maintenance organization or managed care
organization, or any Person required to qualify or be licensed as a health
maintenance organization or managed care organization under applicable federal
or state law (including, without limitation, HMO Regulations).
“HMO Business” means the business of owning and operating an HMO or other
similar regulated entity or business.
“HMO Event” means any material non-compliance by the Borrower or any of its HMO
Subsidiaries with any of the terms and provisions of the HMO Regulations
pertaining to its fiscal soundness, solvency or financial condition; or the
assertion in writing, after the date hereof, by an HMO Regulator that it intends
to take administrative action against the Borrower or any of its HMO
Subsidiaries to revoke or modify any license, charter or permit or to enforce
the fiscal soundness, solvency or financial provisions or requirements of the
HMO Regulations against the Borrower or any of its HMO Subsidiaries.
“HMO Regulations” means all laws, regulations, directives and administrative
orders applicable under federal or state law to any HMO Subsidiary whether or
not specifically applicable to an HMO (and any regulations, orders and
directives promulgated or issued pursuant to any of the foregoing) and
Subchapter XI of Title 42 of the United States Code and the rules and
regulations of any accrediting authority having jurisdiction over any HMO
Subsidiary.

 

14



--------------------------------------------------------------------------------



 



“HMO Regulator” means any Person charged with the administration, oversight or
enforcement of an HMO Regulation, whether primarily, secondarily or jointly.
“HMO Subsidiary” means each Subsidiary of the Borrower that is (i) an HMO or
other similar regulated entity or business, or (ii) an insurance company
licensed and regulated as such by a Governmental Authority.
“Honor Date” has the meaning set forth in Section 2.03(c).
“Impacted Lender” means any Lender as to which (a) any L/C Issuer has a good
faith belief that such Lender has failed to fulfill its obligations under one or
more other syndicated credit facilities or (b) any Person that Controls such
Lender has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.
“Indebtedness” as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money;
(d) any obligation owed for all or any part of the deferred purchase price of
property or services, including any earn-out obligations other than those
earn-out obligations payable solely in Qualified Equity Interests (excluding any
such obligations incurred under ERISA), which purchase price is (i) due more
than six months from the date of incurrence of the obligation in respect thereof
or (ii) evidenced by a note or similar written instrument; (e) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (f) the face
amount of any letter of credit issued for the account of that Person or as to
which that Person is otherwise liable for reimbursement of drawings;
(g) Disqualified Equity Interests, (h) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another; (i) any obligation or agreement of such
Person the primary purpose or intent of which is to provide assurance to an
obligee that the subject Indebtedness of the obligor thereof will be paid or
discharged, or that the holders thereof will be protected (in whole or in part)
against loss in respect thereof; (j) any liability of such Person for
Indebtedness of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such Indebtedness or any security
therefor, or to provide funds for the payment or discharge of such Indebtedness
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (ii) to maintain the solvency or any balance sheet item, level
of income or financial condition of another if, in the case of any agreement
described under subclauses (i) or (ii) of this clause (j), the primary purpose
or intent thereof is as described in clause (i) above; and (k) all obligations
of such Person in respect of any exchange-traded or over the counter derivative
transaction, including any Swap Contract, whether entered into for hedging or
speculative purposes; provided, in no event shall obligations under (x) any Swap
Contracts be deemed “Indebtedness” for any purpose under Section 8.07 and
(y) any Related Convertible Debt Derivative Transaction be deemed “Indebtedness”
for any purpose under this Agreement.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.

 

15



--------------------------------------------------------------------------------



 



“Intercompany Note” means a promissory note substantially in the form of
Exhibit 8.01 evidencing Indebtedness owed among the Loan Parties and their
Subsidiaries.
“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the last Business Day of each
March, June, September and December and the Maturity Date.
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three, six or twelve
months thereafter, subject to availability, as selected by the Borrower in its
Loan Notice; provided that:
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;
(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
(iii) no Interest Period shall extend beyond the Maturity Date.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
of the Securities of any other Person (other than a Guarantor); (ii) any direct
or indirect purchase or other acquisition for value, by any Subsidiary of the
Borrower from any Person (other than the Borrower or any Guarantor), of any
Equity Interests of such Person; and (iii) any direct or indirect loan, advance
(other than advances to employees for moving, entertainment and travel expenses,
drawing accounts and similar expenditures in the ordinary course of business),
extension of credit (by way of guarantee or otherwise) or capital contributions
by the Borrower or any of its Subsidiaries to any other Person (other than the
Borrower or any Guarantor), including all indebtedness and accounts receivable
from that other Person that are not current assets or did not arise from sales
to that other Person in the ordinary course of business. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write ups, write downs or write offs with respect to such Investment.
“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.
“IP Rights” has the meaning specified in Section 6.23.
“IRS” means the United States Internal Revenue Service.

 

16



--------------------------------------------------------------------------------



 



“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.
“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit 7.10 executed and delivered by a Domestic Subsidiary in accordance with
the provisions of Section 7.10.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit that has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means Bank of America and any other Lender from time to time
designated by the Borrower as an L/C Issuer with the consent of such Lender, in
its sole discretion, and the Administrative Agent (such consent not to be
unreasonably withheld or delayed), in each case in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Landlord Consent and Estoppel” means, with respect to any Leasehold Property
constituting a Material Real Estate Asset, a letter, certificate or other
instrument in writing from the lessor under the related lease, pursuant to
which, among other things, the landlord consents to the granting of a collateral
assignment with respect to such Leasehold Property by the Loan Party tenant,
such Landlord Consent and Estoppel to be in form and substance acceptable to the
Administrative Agent in its reasonable discretion.
“Leasehold Property” means any leasehold interest of any Loan Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by the Administrative Agent in its sole discretion
as not being required to be included in the Collateral.

 

17



--------------------------------------------------------------------------------



 



“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, as the context requires,
includes the Swing Line Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit issued hereunder.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by any L/C Issuer.
“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(i).
“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Commitments and (b) $25,000,000. The Letter of Credit
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Liquidity” means at any time the sum of (i) the unused portion of the Aggregate
Revolving Commitments at such time and (ii) the aggregate amount of cash and
Cash Equivalents included in the consolidated balance sheet of the Borrower and
its Subsidiaries (other than any HMO Subsidiaries) as of such date that, in each
case, are free and clear of all Liens, other than Liens in favor of the
Administrative Agent for the benefit of the holders of the Obligations and
nonconsensual Liens permitted by Section 8.02.
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan or the Term Loan.
“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents and the Fee Letters.
“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or the Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which, if in writing, shall be substantially in the form of Exhibit 2.02.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“Material Adverse Effect” means a material adverse effect with respect to
(i) the business, operations, properties, assets or condition (financial or
otherwise) of the Borrower and its Subsidiaries taken as a whole; (ii) the
ability of the Loan Parties, taken as a whole, to fully and timely perform the

 

18



--------------------------------------------------------------------------------



 



Obligations; (iii) the legality, validity, binding effect or enforceability
against a Loan Party of a material Loan Document to which it is a party; or
(iv) the rights, remedies and benefits available to, or conferred upon, the
Administrative Agent and any Lender or any other holder of the Obligations under
the Loan Documents, taken as a whole.
“Material Contract” means any contract or other arrangement to which the
Borrower or any of its Subsidiaries is a party (other than the Loan Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect.
“Material Real Estate Asset” means (i) any fee owned Real Estate Asset having a
fair market value in excess of $2,500,000 as of the date of the acquisition
thereof, (ii) any other fee owned Real Estate Asset that the Required Lenders
have determined and have indicated by notice to the Borrower is material to the
business, operations, properties, assets or condition (financial or otherwise)
of the Borrower and its Subsidiaries, taken as a whole and (iii) each Leasehold
Property as to which the leasehold interest has a fair market value in excess of
$2,500,000 as of the date of the acquisition of such leasehold interest.
“Maturity Date” means (a) as to the Revolving Loans, Swing Line Loans and
Letters of Credit (and the related L/C Obligations), February 11, 2014 and
(b) as to the Term Loan, February 11, 2015; provided, however, that, in each
case, if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.
“Medicaid” means that means-tested entitlement program under Title XIX, P.L.
89-97, of the Social Security Act, which provides federal grants to states for
medical assistance based on specific eligibility criteria, as set forth at
Section 1396, et seq. of Title 42 of the United Sates Code, as amended.
“Medicaid Regulations” means, collectively, (i) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) regarding the
medical assistance program established by Title XIX of the Social Security Act
and any statutes succeeding thereto; (ii) all applicable provisions of all
federal rules, regulations, manuals and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in
clause (i) above and all applicable federal administrative, reimbursement and
other guidelines of all Governmental Authorities having the force of law
promulgated pursuant to or in connection with the statutes described in
clause (i) above; (iii) all applicable state statutes and plans for medical
assistance enacted in connection with the statutes and provisions described in
clauses (i) and (ii) above; and (iv) all applicable provisions of all rules,
regulations, manuals and orders of all Governmental Authorities promulgated
pursuant to or in connection with the statutes described in clause (iii) above
and all applicable state administrative, reimbursement and other guidelines of
all Governmental Authorities having the force of law promulgated pursuant to or
in connection with the statutes described in clause (ii) above, in each case as
may be amended, supplemented or otherwise modified from time to time.
“Medical Reimbursement Programs” means a collective reference to the Medicare,
Medicaid, SCHIP and Family Care programs and any other health care program
operated by or financed in whole or in part by any foreign or domestic federal,
state or local government and any other non-government funded third-party payor
programs.
“Medical Reimbursement Program Provider Agreement” means an agreement entered
into with a Medical Reimbursement Program to provide services for program
patients in accordance with the terms thereof and applicable law.
“Medicare” means that government-sponsored entitlement program under
Title XVIII, P.L. 89-97, of the Social Security Act, which provides for a health
insurance system for eligible elderly and

 

19



--------------------------------------------------------------------------------



 



disabled individuals, as set forth at Section 1395, et seq. of Title 42 of the
United States Code, as amended.
“Medicare Advantage Program” means the optional health insurance benefit program
available to Medicare beneficiaries under Part C of Title XVIII, P.L. 89-97, of
the Social Security Act, as amended by the Medicare Prescription Drug,
Improvement and Modernization Act, Pub. L. 108-173 (to the extent applicable to
the aforesaid Part C), as set forth at Section 1395w, et seq. of Title 42 of the
United States Code, as amended.
“Medicare Regulations” means, collectively, all federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) regarding the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto; together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including, without limitation, CMS, the OIG, HHS,
or any Person succeeding to the functions of any of the foregoing) promulgated
pursuant to or in connection with any of the foregoing having the force of law,
as each may be amended, supplemented or otherwise modified from time to time.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent a security interest in the fee
interests and/or leasehold interests of any Loan Party in any Real Estate Asset.
“Multiemployer Plan” means any Pension Plan that is a “multiemployer plan” as
defined in Section 3(37) of ERISA.
“NAIC” means The National Association of Insurance Commissioners and any
successor thereto.
“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Borrower and its Subsidiaries in the form prepared for presentation to
senior management thereof for the applicable fiscal quarter or fiscal year and
for the period from the beginning of the then current fiscal year to the end of
such period to which such financial statements relate or, if applicable, in the
form included in Borrower’s Quarterly Report on Form 10-Q or Annual Report on
Form 10-K, in each case, filed with the SEC.
“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Equity Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct
costs incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof, (c) in the case of any Disposition or any
Involuntary Disposition, the amount necessary to retire any Indebtedness secured
by a Permitted Lien on the related property and (d) in the case of any
Disposition, a reasonable reserve for any indemnification payments (fixed or
contingent) attributable to the seller’s indemnities and representations and
warranties to the purchaser in respect of such Disposition undertaken by the
Borrower or any of its Subsidiaries in connection with such Disposition; it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by any Loan Party or any Subsidiary in any
Disposition, Equity Issuance, Debt Issuance or Involuntary Disposition.
“Note” has the meaning specified in Section 2.11(a).

 

20



--------------------------------------------------------------------------------



 



“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include
(a) all obligations under any Swap Contract between any Loan Party or any
Subsidiary and any Lender or Affiliate of a Lender that is permitted to be
incurred pursuant to Section 8.01(o) and (b) all obligations under any Treasury
Management Agreement between any Loan Party or any Subsidiary and any Lender or
Affiliate of a Lender.
“OFAC” has the meaning set forth in Section 6.26.
“OIG” means the Office of Inspector General of HHS and any successor thereof.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
“Participant” has the meaning specified in Section 11.06(d).
“Patriot Act” the U.S.A. Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

21



--------------------------------------------------------------------------------



 



“Permitted Acquisition” means an Investment consisting of an Acquisition by any
Loan Party, provided that (a) the property acquired (or the property of the
Person acquired) in such Acquisition is used or useful in a line of business
permitted by Section 8.12, (b) in the case of an Acquisition of the Equity
Interests of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition,
(c) the Borrower shall have delivered to the Administrative Agent a Pro Forma
Compliance Certificate demonstrating that, upon giving effect to such
Acquisition, the pro forma Consolidated Total Leverage Ratio is 0.25 less than
the then required Consolidated Total Leverage Ratio set forth in
Section 8.07(b), (d) the representations and warranties made by the Loan Parties
in each Loan Document shall be true and correct in all material respects at and
as if made as of the date of such Acquisition (after giving effect thereto),
(e) if such transaction involves the purchase of an interest in a partnership
between any Loan Party as a general partner and entities unaffiliated with the
Borrower as the other partners, such transaction shall be effected by having
such equity interest acquired by a corporate holding company directly or
indirectly wholly-owned by such Loan Party newly formed for the sole purpose of
effecting such transaction and (f) immediately after giving effect to such
Acquisition, the Borrower’s Liquidity is greater than or equal to $50,000,000.
“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any Subsidiary permitted to exist at such time pursuant to the terms of
Section 8.02.
“Permitted Transfers” means (a) Dispositions of inventory or other assets in the
ordinary course of business; (b) Dispositions of machinery, equipment, and other
tangible personal property no longer used or useful in the conduct of business
of the Borrower and its Subsidiaries that are Disposed of in the ordinary course
of business; (c) Dispositions of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (d) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (e) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of the Borrower and its Subsidiaries; (f) the
sale or disposition of Cash Equivalents for fair market value; and
(g) Dispositions of property for aggregate consideration of less than $500,000
with respect to any transaction or series of related transactions and less than
$2,000,000, in the aggregate, during any fiscal year.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” has the meaning specified in Section 7.02.
“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate.” The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.07, such transaction
shall be deemed to have occurred as of the first day of the most recent four
fiscal quarter period preceding the date of such transaction for which financial
statements were required to be delivered pursuant to Section 7.01(a) or (b). In
connection with the foregoing, (a) with respect to any Disposition or
Involuntary Disposition, (i) income statement and cash flow statement items
(whether positive or negative) attributable to the property disposed of shall be
excluded to the extent relating to any period occurring prior to the date of
such transaction and (ii) Indebtedness that is retired shall be excluded and
deemed to have been retired as of the first day of the

 

22



--------------------------------------------------------------------------------



 



applicable period and (b) with respect to any Acquisition, (i) income statement
and cash flow statement items attributable to the Person or property acquired
shall be included to the extent relating to any period applicable in such
calculations to the extent (A) such items are not otherwise included in such
income statement and cash flow statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent and
(ii) any Indebtedness incurred or assumed by any Loan Party or any Subsidiary
(including the Person or property acquired) in connection with such transaction
and any Indebtedness of the Person or property acquired that is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination. In addition to and without limitation of the
foregoing, with respect to any Acquisition, income statement and cash flow
statement items shall be adjusted, on a pro forma basis for the periods prior to
the consummation of the Acquisition, to reflect cost savings directly
attributable to such Acquisition and that are related to actions to be
implemented, that are of a type reasonably expected to be realized within one
year of the date of the Acquisition and that are factually supportable and
quantifiable by the underlying accounting records of such business or otherwise
factually supportable and reasonably identifiable, in each case, as certified by
the chief financial officer of the Borrower and otherwise reasonably acceptable
to the Administrative Agent; provided that, for purposes of this definition,
such cost savings may not exceed the greater of (x) $10,000,000 and (y) 20% of
the net income of the Person acquired (or the net income related to the assets
acquired) in such Acquisition, plus interest, taxes, depreciation expense and
amortization expense deducted in calculating such net income, as reported for
the four quarter period most recently ended prior to the consummation of such
Acquisition.
“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in Section 8.07 as of the end of the period of the four
fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b) after giving effect to
the applicable transaction on a Pro Forma Basis.
“Public Lender” has the meaning specified in Section 7.01.
“Qualified Equity Interests” of any Person shall mean any Equity Interests of
such person that are not Disqualified Equity Interests.
“RBC HMO” has the meaning specified in Section 8.07(a).
“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Loan Party in any real property.
“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to the Administrative Agent.
“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in the
Administrative Agent’s reasonable

 

23



--------------------------------------------------------------------------------



 



judgment, to give constructive notice of such Leasehold Property to third party
purchasers and encumbrances of the affected real property.
“Register” has the meaning specified in Section 11.06(c).
“Regulatory Action Level” means the regulatory action level risk-based capital
threshold, as defined by NAIC, or, in any state that has not adopted the NAIC
definition, as defined by the applicable state Governmental Authority.
“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by the Borrower or its Subsidiaries in
connection therewith that are not applied pursuant to Section 2.05(b)(vi) as a
result of the delivery of a Reinvestment Notice.
“Reinvestment Event” means any Disposition or Involuntary Disposition in respect
of which the Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice” means a written notice executed by a Responsible Officer
(i) stating that the Borrower (directly or indirectly through a Subsidiary)
intends and expects to use all or a specified portion of the Net Cash Proceeds
of a Disposition or Involuntary Disposition to repair or replace the assets
which were the subject of such Disposition or Involuntary Disposition or to
acquire assets that are used or useful in the business of the Borrower and its
Subsidiaries and (ii) certifying that no Default or Event of Default has
occurred and is continuing at such time.
“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended prior
to the relevant Reinvestment Prepayment Date to repair or replace the assets
which were the subject of the relevant Disposition or Involuntary Disposition or
to acquire assets that are used or useful in the business of the Borrower and
its Subsidiaries.
“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (i) the date occurring twelve months after such Reinvestment
Event or, if the Borrower or its Subsidiaries enter into a legally binding
commitment to reinvest the relevant Reinvestment Deferred Amount prior to the
date occurring twelve months after such Reinvestment Event, then the date
occurring eighteen months after such Reinvestment Event and (ii) the date on
which Borrower or its Subsidiaries shall have determined not to use all or any
portion of the relevant Reinvestment Deferred Amount to repair or replace the
assets which were the subject of the relevant Disposition or Involuntary
Disposition or to acquire assets that are used or useful in the business of the
Borrower and its Subsidiaries, but in the case of this clause (ii) only with
respect to the portion of the applicable Reinvestment Deferred Amount as to
which such determination has been made.
“Related Convertible Debt Derivative Transaction” means one or more options or
other derivative transactions entered into by the Borrower in connection with
the issuance by the Borrower of Convertible Indebtedness, each of which relates
to the Equity Interests into which such Convertible Indebtedness may be
converted.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other

 

24



--------------------------------------------------------------------------------



 



closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.
“Required Advances” means advances required by HMO Regulators to be made by the
Borrower or any of its Subsidiaries to a Contract Provider.
“Required Lenders” means, at any time, Lenders holding in the aggregate more
than 50% of (a) the unfunded Commitments and the outstanding Loans, L/C
Obligations and participations therein or (b) if the Commitments have been
terminated, the outstanding Loans, L/C Obligations and participations therein.
The unfunded Commitments of, and the outstanding Loans, L/C Obligations and
participations therein held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Requirement of Law” shall mean, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law (including all applicable
HMO Regulations, Medicare Regulations and Medicaid Regulations).
“Responsible Officer” means any individual holding the position of chairman of
the board (if an officer), chief executive officer, president, chief financial
officer, executive or senior vice president (or the equivalent thereof) or
treasurer of a Loan Party and any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of the Borrower now or
hereafter outstanding, except a dividend or other distribution payable solely in
shares of Qualified Equity Interests; (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of the Borrower now or hereafter
outstanding; (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of the Borrower now or hereafter outstanding; and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in substance or legal defeasance),
sinking fund, cash settlement or similar payment with respect to any earn-out
obligation or any Subordinated Indebtedness.
“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by

 

25



--------------------------------------------------------------------------------



 



such Lender pursuant to Section 2.01(c), as applicable as such amount may be
adjusted from time to time in accordance with this Agreement.
“Revolving Loan” has the meaning specified in Section 2.01(a).
“RS Advances” means advances made by HMO Subsidiaries in the ordinary course of
business to Contract Providers on a per member per month basis designed to cover
such Contract Providers’ anticipated professional risk, which advances are then
adjusted on a periodic basis (and in any event no less than quarterly) between
the HMO Subsidiaries and the Contract Providers based on actual experience
measured against pre-determined sharing ratios.
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.
“SAP” means, with respect to each HMO Subsidiary, the statutory accounting
principles and procedures prescribed or permitted by applicable HMO Regulations
for such HMO Subsidiary, applied on a consistent basis, as interpreted by the
state in which the applicable HMO Subsidiary operates.
“SCHIP” means the State Childrens’ Health Insurance Program, a federal/state
matching program that provides health care coverage to children not otherwise
covered by Medicaid or other insurance programs and that may be administered by
states through their Medicaid programs.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Security Agreement” means the security and pledge agreement dated as of the
Closing Date executed in favor of the Administrative Agent by each of the Loan
Parties.
“Social Security Act” means the Social Security Act of 1965 as set forth in
Title 42 of the United States Code, as amended, and any successor statute
thereto, as interpreted by the rules and regulations promulgated thereunder.
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably

 

26



--------------------------------------------------------------------------------



 



small capital, (d) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person and (e) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“Stark Law” means Section 1877 of the Social Security Act as set forth at
Section 1395nn of Title 42 of the United States Code, as amended, and any
successor statute thereto, as interpreted by the rules and regulations issued
thereunder, in each case as in effect from time to time.
“Statutory Net Worth” means, for an HMO Subsidiary, the difference between
(i) total admitted assets and (ii) total liabilities, in each case as calculated
according to the applicable state’s interpretation of SAP or other similar
state-mandated accounting principles.
“Subordinated Indebtedness” means any unsecured Indebtedness of the Borrower, no
part of the principal of which is required to be paid (whether by way of
mandatory sinking fund, mandatory redemption or mandatory prepayment), prior to
the first anniversary of the Maturity Date of the Term Loan (it being understood
that any required offer to purchase such Indebtedness as a result of a change of
control or asset sale shall not violate the foregoing restriction) and the terms
and conditions of which (including subordination provisions) are otherwise
reasonably satisfactory to the Administrative Agent.
“Subordinated Indebtedness Indenture” means any indenture or other agreement
pursuant to which any Subordinated Indebtedness is issued.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

27



--------------------------------------------------------------------------------



 



“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit 2.04.
“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Revolving Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Aggregate Revolving Commitments.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority with respect to this Agreement, any of the
other Loan Documents or the transactions that are the subject thereof, including
any interest, additions to tax or penalties applicable thereto.
“Term Loan” has the meaning specified in Section 2.01(b).
“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term Loan Commitments of all of the Lenders as
in effect on the Closing Date is $175,000,000.
“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, card services, including credit card (including purchasing card and
commercial card), prepaid cards, including payroll, stored value and gift cards,
merchant service processing, and debit card services, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.
“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.
1.02 Other Interpretive Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context

 

28



--------------------------------------------------------------------------------



 



requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03 Accounting Terms.
(a) Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Historical Financial Statements.
(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
(c) Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.07
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis with respect to any

 

29



--------------------------------------------------------------------------------



 



Disposition (other than Permitted Transfers), Involuntary Disposition or
Acquisition occurring during the applicable period.
1.04 Rounding.
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
1.05 Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
1.06 Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
2.01 Revolving Loans and Term Loan.
(a) Revolving Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans (each such loan, a “Revolving Loan”) to
the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment. Within the
limits of each Lender’s Revolving Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein, provided,
however, all Borrowings made on the Closing Date shall be made as Base Rate
Loans.
(b) Term Loan. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make its portion of a term loan (the “Term Loan”) to the
Borrower in Dollars on the Closing Date in an amount not to exceed such Lender’s
Term Loan Commitment. Amounts repaid on the Term Loan may not be reborrowed. The
Term Loan may consist of Base Rate Loans or Eurodollar Rate Loans, as further
provided herein, provided, however, all Borrowings made on the Closing Date
shall be made as Base Rate Loans.

 

30



--------------------------------------------------------------------------------



 



(c) Increases of the Aggregate Revolving Commitments or the Outstanding Amount
of the Term Loan. The Borrower shall have the right, upon at least five Business
Days’ prior written notice to the Administrative Agent, to increase the
Aggregate Revolving Commitments and/or the Outstanding Amount of the Term Loan
by up to $75,000,000 in the aggregate at any time prior to the date that is six
months prior to the Maturity Date, subject, however, in any such case, to
satisfaction of the following conditions precedent:
(i) no Default shall have occurred and be continuing on the date on which such
increase is to become effective;
(ii) the representations and warranties set forth in Article VI shall be true
and correct on and as of the date on which such increase is to become effective,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date;
(iii) the Borrower may only request an increase pursuant to this Section 2.01(c)
up to three times during the term of this Agreement;
(iv) such increase shall be in a minimum amount of $10,000,000 and in integral
multiples of $5,000,000 in excess thereof and the aggregate amount of all
increases shall not exceed $75,000,000;
(v) such requested increase shall only be effective upon receipt by the
Administrative Agent of (A) additional Commitments in a corresponding amount of
such requested increase from either existing Lenders and/or one or more other
institutions that qualify as Eligible Assignees (it being understood and agreed
that no existing Lender shall be required to provide an additional Commitment)
and (B) documentation from each institution providing an additional Commitment
evidencing its additional Commitment and its obligations under this Agreement in
form and substance reasonably acceptable to the Administrative Agent;
(vi) the Administrative Agent shall have received all documents (including
resolutions of the board of directors of the Borrower and the Guarantors) it may
reasonably request relating to the corporate or other necessary authority for
such increase and the validity of such increase in the Aggregate Revolving
Commitments and/or the Outstanding Amount of the Term Loan, and any other
matters relevant thereto, all in form and substance reasonably satisfactory to
the Administrative Agent; and
(vii) if any Loans are outstanding at the time of the increase in the Aggregate
Revolving Commitments and/or the Outstanding Amount of the Term Loan, the
Borrower shall, if applicable, prepay one or more existing Loans (such
prepayment to be subject to Section 3.05) in an amount necessary such that after
giving effect to the increase in the Aggregate Revolving Commitments and/or the
Outstanding Amount of the Term Loan, each Lender will hold its pro rata share
(based on its Applicable Percentage of the increased Aggregate Revolving
Commitments and/or the Outstanding Amount of the Term Loan) of outstanding
Loans.
In the case of an increase in the amount of the Term Loan after the first
principal amortization payment date, adjustments will be made to the schedule of
amortization payment provided in Section 2.07(c), as appropriate, to give effect
thereto such that the interest in payments of principal, interest and other
amounts will be made on the same basis as for the underlying Term Loan such that
the principal amortization payments made to the holders of the Term Loan will
not

 

31



--------------------------------------------------------------------------------



 



be less than that which was payable prior to giving effect to the increase in
the amount of the Term Loan.
2.02 Borrowings, Conversions and Continuations of Loans.
(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of, Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Loan Notice, appropriately completed and
signed by a Responsible Officer of the Borrower. Each Borrowing of, conversion
to or continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple
of $500,000 in excess thereof. Each Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Borrowing, a conversion
of Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. Notwithstanding anything to
the contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.
(b) Following receipt of a Loan Notice, the Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date of a Borrowing of Revolving Loans, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings and second, shall be
made available to the Borrower as provided above.
(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. During the existence of a Default, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans without

 

32



--------------------------------------------------------------------------------



 



the consent of the Required Lenders, and the Required Lenders may demand that
any or all of the then outstanding Eurodollar Rate Loans be converted
immediately to Base Rate Loans.
(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in the Prime Rate used in determining the Base Rate promptly
following the public announcement of such change.
(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five Interest Periods in effect at any one time with respect to
Revolving Loans and five Interest Periods in effect at any one time with respect
to the Term Loan.
2.03 Letters of Credit.
(a) The Letter of Credit Commitment.
(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit in Dollars for the account of the Borrower or any of its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Revolving Lenders severally agree to participate
in Letters of Credit issued for the account of the Borrower or its Subsidiaries
and any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit. Each request by the Borrower for the issuance or amendment of a Letter
of Credit shall be deemed to be a representation by the Borrower that the L/C
Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed.
(ii) An L/C Issuer shall not issue any Letter of Credit if:
(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Lenders (other than Defaulting Lenders) holding a majority
of the Revolving Commitments have approved such expiry date; or

 

33



--------------------------------------------------------------------------------



 



(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders that have Revolving
Commitments have approved such expiry date.
(iii) An L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:
(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;
(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to borrowers generally;
(C) except as otherwise agreed by the Administrative Agent and the applicable
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$100,000;
(D) such Letter of Credit is to be denominated in a currency other than Dollars;
(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or
(F) a default of any Revolving Lender’s obligations to fund under Section
2.03(c) exists or any Revolving Lender is at such time a Defaulting Lender or an
Impacted Lender hereunder, unless such L/C Issuer has entered into arrangements
satisfactory to such L/C Issuer with the Borrower or such Revolving Lender to
eliminate such L/C Issuer’s risk with respect to such Revolving Lender.
(iv) An L/C Issuer shall not amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.
(v) An L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
(vi) Each L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and such L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such

 

34



--------------------------------------------------------------------------------



 



Letters of Credit as fully as if the term “the Administrative Agent” as used in
Article X included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.
(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.
(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least three Business
Days (or such later date and time as the Administrative Agent and the applicable
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the applicable L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the applicable
L/C Issuer may require. Additionally, the Borrower shall furnish to the
applicable L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as such L/C Issuer or the Administrative Agent
may require.
(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not be satisfied, then, subject to the
terms and conditions hereof, such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or the applicable Subsidiary
or enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Revolving Lender’s Applicable Percentage
times the amount of such Letter of Credit.
(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such

 

35



--------------------------------------------------------------------------------



 



extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by applicable L/C Issuer, the Borrower shall
not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) such
L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Required Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.02 is not then satisfied, and in
each case directing such L/C Issuer not to permit such extension.
(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
(c) Drawings and Reimbursements; Funding of Participations.
(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by the applicable L/C Issuer under a Letter of Credit (each
such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Revolving Lender’s Applicable Percentage thereof. In such
event, the Borrower shall be deemed to have requested a Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the conditions set
forth in Section 5.02 (other than the delivery of a Loan Notice) and provided
that, after giving effect to such Borrowing, the Total Revolving Outstandings
shall not exceed the Aggregate Revolving Commitments. Any notice given by such
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
(ii) Each Revolving Lender shall upon any notice pursuant to Section 2.03(c)(i)
make funds available to the Administrative Agent for the account of the
applicable L/C Issuer at the Administrative Agent’s Office in an amount equal to
its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan

 

36



--------------------------------------------------------------------------------



 



to the Borrower in such amount. The Administrative Agent shall remit the funds
so received to the applicable L/C Issuer.
(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, the Borrower shall be deemed to
have incurred from the applicable L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Lender in satisfaction of its participation obligation under this Section 2.03.
(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Lender’s Applicable Percentage of such amount shall be solely for the account of
the applicable L/C Issuer.
(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the applicable L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against the applicable L/C Issuer, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Lender’s
obligation to make Revolving Loans pursuant to this Section 2.03(c) is subject
to the conditions set forth in Section 5.02 (other than delivery by the Borrower
of a Loan Notice). No such making of an L/C Advance shall relieve or otherwise
impair the obligation of the Borrower to reimburse the applicable L/C Issuer for
the amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.
(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of the applicable L/C Issuer submitted to any Revolving
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

 

37



--------------------------------------------------------------------------------



 



(d) Repayment of Participations.
(i) At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Lender such Revolving
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
cash collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Lender its Applicable Percentage thereof
in the same funds as those received by the Administrative Agent.
(ii) If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each
Revolving Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Lender, at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Revolving
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;
(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect,
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit, or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

38



--------------------------------------------------------------------------------



 



(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party or any
Subsidiary.
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.
(f) Role of L/C Issuer. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
or any correspondent, participant or assignee of the L/C Issuers shall be liable
to any Revolving Lender for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of the L/C Issuers shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the applicable L/C Issuer, and such L/C Issuer may be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which the
Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, each L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
applicable L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, or (ii) if,
as of the Letter of Credit Expiration Date, any L/C Obligation for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. Sections 2.05
and 9.02(c) set forth certain additional requirements to deliver Cash Collateral
hereunder. For purposes of this Section 2.03, Section 2.05 and Section 9.02(c),
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuers and the Revolving
Lenders, as collateral for the L/C Obligations, cash or deposit account balances
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuers (which documents are hereby consented
to by the Revolving Lenders). Derivatives of such term have corresponding
meanings. The Borrower hereby grants to the Administrative Agent, for the
benefit of the L/C Issuers and the Revolving Lenders, a security interest in

 

39



--------------------------------------------------------------------------------



 



all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America.
(h) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.
(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears; provided that (1) no Letter of Credit Fees shall accrue in favor of
a Defaulting Lender so long as such Revolving Lender shall be a Defaulting
Lender and (2) any Letter of Credit Fees accrued in favor of a Defaulting Lender
during the period prior to the time such Revolving Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Revolving Lender shall be a Defaulting Lender. If there is any change in
the Applicable Rate during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Lenders, while any Event of Default exists, all
Letter of Credit Fees shall accrue at the Default Rate.
(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the applicable L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the applicable Fee Letter or otherwise specified by the applicable
L/C Issuer, computed on the daily amount available to be drawn under such Letter
of Credit and on a quarterly basis in arrears. Unless otherwise agreed by the
applicable L/C Issuer, such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the Borrower
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

40



--------------------------------------------------------------------------------



 



2.04 Swing Line Loans.
(a) Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender may, in its discretion and in reliance upon the agreements
of the other Revolving Lenders set forth in this Section 2.04, make loans (each
such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that after giving effect
to any Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, and provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Revolving Lender’s Applicable Percentage times the amount of such Swing
Line Loan.
(b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum principal amount of $100,000 and integral
multiples of $100,000 in excess thereof, and (ii) the requested borrowing date,
which shall be a Business Day. Each such telephonic notice must be confirmed
promptly by delivery to the Swing Line Lender and the Administrative Agent of a
written Swing Line Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower. Promptly after receipt by the Swing Line
Lender of any telephonic Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Revolving Lender) prior to 2:00 p.m. on the date of the
proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender not
to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.
(c) Refinancing of Swing Line Loans.
(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Base Rate Loan in an amount equal to such Revolving Lender’s Applicable
Percentage of the amount of Swing Line Loans then

 

41



--------------------------------------------------------------------------------



 



outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the conditions set forth in Section 5.02 (other than the delivery of a Loan
Notice) and provided that, after giving effect to such Borrowing, the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Lender shall make an amount equal to its Applicable Percentage of the
amount specified in such Loan Notice available to the Administrative Agent in
immediately available funds for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount. The Administrative Agent shall remit the
funds so received to the Swing Line Lender.
(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of the
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.
(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Revolving Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Revolving Lender’s Revolving Loan included in the relevant
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Revolving Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 5.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.

 

42



--------------------------------------------------------------------------------



 



(d) Repayment of Participations.
(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage thereof in the
same funds as those received by the Swing Line Lender.
(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Revolving Lenders under this clause shall survive
the payment in full of the Obligations and the termination of this Agreement.
(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Lender funds its Revolving Loans that are Base Rate Loans
or risk participation pursuant to this Section 2.04 to refinance such Revolving
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.
(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.
2.05 Prepayments.
(a) Voluntary Prepayments of Loans.
(i) Revolving Loans and Term Loan. The Borrower may, upon notice from the
Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans and the Term Loan in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 11:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any such prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding); (C) any prepayment of Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof (or, if
less, the entire principal amount thereof then outstanding) and (D) any
prepayment of the Term Loan (including prepayments pursuant to
Section 2.01(c)(vii)) shall be applied as specified by the Borrower in the
applicable notice of prepayment; provided that in the event the Borrower fails
to specify the how the prepayment shall be applied, such prepayment of the Term
Loan shall be applied ratably to the remaining principal amortization payments.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall

 

43



--------------------------------------------------------------------------------



 



be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.
(ii) Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (ii) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.
(b) Mandatory Prepayments of Loans.
(i) Revolving Commitments. If for any reason the Total Revolving Outstandings at
any time exceed the Aggregate Revolving Commitments then in effect, the Borrower
shall immediately prepay Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(i) unless after the
prepayment in full of the Revolving Loans and Swing Line Loans the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.
(ii) Dispositions and Involuntary Dispositions. No later than the first Business
Day following the date of receipt by Borrower or any of its Subsidiaries of any
Net Cash Proceeds from all Dispositions (other than Permitted Transfers) and
Involuntary Dispositions, the Borrower shall prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereafter provided in an aggregate amount
equal to 100% of such Net Cash Proceeds, unless (x) a Reinvestment Notice shall
be delivered in respect thereof, (y) the aggregate Net Cash Proceeds from the
Closing Date through the applicable date of determination that have not been
applied to the prepayment of Loans do not exceed (1) with respect to all
Dispositions, $5,000,000 or (2) with respect to all Involuntary Dispositions,
$5,000,000 as applicable, and (z) no Event of Default shall have occurred and be
continuing at such time; provided that, notwithstanding the foregoing, on each
Reinvestment Prepayment Date, an amount equal to the Reinvestment Prepayment
Amount with respect to the relevant Reinvestment Event shall be applied as set
forth in Section 2.05(b)(vi).
(iii) Consolidated Excess Cash Flow. Within 105 days after the end of each
fiscal year commencing with the fiscal year ending December 31, 2010, the
Borrower shall prepay the Loans and/or Cash Collateralize the L/C Obligations as
hereafter provided in an aggregate amount equal to (x) 50% (if the Consolidated
Total Leverage Ratio as of the end of such fiscal year is equal to or greater
than 1.0 to 1.0) of Consolidated Excess Cash Flow for such fiscal year minus
(y) voluntary prepayments of the Loans during such fiscal year (excluding
prepayments of the Revolving Loans and the Swing Line Loans except to the extent
the Revolving Commitments are permanently reduced in connection with such
prepayments); provided, however, if the Consolidated Total Leverage Ratio as of
the last day of such fiscal year is less than 1.0 to 1.0, then the Borrower
shall not be required to make the foregoing payment for such fiscal year.
(iv) Debt Issuances. Immediately upon receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall
prepay the Loans and/or Cash

 

44



--------------------------------------------------------------------------------



 



Collateralize the L/C Obligations as hereafter provided in an aggregate amount
equal to 100% of such Net Cash Proceeds.
(v) Equity Issuances. Immediately upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any Equity Issuance, the Borrower shall
prepay the Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to 50% (if the Consolidated Total Leverage Ratio as of the end of
the preceding fiscal quarter is greater than 1.0 to 1.0) of such Net Cash
Proceeds or 25% (if the Consolidated Total Leverage Ratio as of the end of the
preceding fiscal quarter is equal to or less than 1.0 to 1.0) of such Net Cash
Proceeds.
(vi) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:
(A) with respect to all amounts prepaid pursuant to Section 2.05(b)(i), first,
ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations; and
(B) with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii), (iii),
(iv) and (v), first to the Term Loan (ratably to the remaining principal
amortization payments), second, ratably to the L/C Borrowings and the Swing Line
Loans, third, to the outstanding Revolving Loans, and, fourth, to Cash
Collateralize the remaining L/C Obligations (without a corresponding reduction
in the Aggregate Revolving Commitments in the cases of clauses second through
fourth).
Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.
2.06 Termination or Reduction of Aggregate Revolving Commitments.
The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments to an amount not less than the Outstanding
Amount of Revolving Loans, Swing Line Loans and L/C Obligations; provided that
(i) any such notice shall be received by the Administrative Agent not later than
12:00 noon five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof and (iii) if, after giving
effect to any reduction of the Aggregate Revolving Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Revolving
Commitments. Any reduction of the Aggregate Revolving Commitments shall be
applied to the Revolving Commitment of each Lender according to its Applicable
Percentage. All fees accrued with respect thereto until the effective date of
any termination of the Aggregate Revolving Commitments shall be paid on the
effective date of such termination.
2.07 Repayment of Loans.
(a) Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.

 

45



--------------------------------------------------------------------------------



 



(b) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the first Business Day of the next succeeding month
after such Swing Line Loan is made and (ii) the Maturity Date.
(c) Term Loan. The Borrower shall repay the outstanding principal amount of the
Term Loan in installments on the dates and in the amounts set forth in the table
below (as such installments may hereafter be adjusted as a result of prepayments
made pursuant to Section 2.05), unless accelerated sooner pursuant to
Section 9.02:

              *Principal Amortization     Payment (% of Term Loans    
outstanding on the Closing     Date plus the initial amount     of any Term
Loans funded Payment Dates   pursuant to Section 2.01(c))  
June 30, 2010
    2.5 %
September 30, 2010
    2.5 %
December 31, 2010
    2.5 %
March 31, 2011
    2.5 %
June 30, 2011
    2.5 %
September 30, 2011
    2.5 %
December 31, 2011
    2.5 %
March 31, 2012
    2.5 %
June 30, 2012
    2.5 %
September 30, 2012
    2.5 %
December 31, 2012
    2.5 %
March 31, 2013
    2.5 %
June 30, 2013
    3.75 %
September 30, 2013
    3.75 %
December 31, 2013
    3.75 %
March 31, 2014
    3.75 %
June 30, 2014
    3.75 %
September 30, 2014
    3.75 %
December 31, 2014
    3.75 %
Maturity Date for Term Loan
  All remaining principal outstanding under the Term Loan

      *  
The amortization to each Lender will be calculated in accordance with the last
paragraph of Section 2.01(c).

2.08 Interest.
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing

 

46



--------------------------------------------------------------------------------



 



date at a rate per annum equal to the Base Rate plus the Applicable Rate; and
(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.
(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.
(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.
2.09 Fees.
In addition to certain fees described in subsections (i) and (j) of
Section 2.03:
(a) Commitment Fee. During the Availability Period, the Borrower shall pay to
the Administrative Agent, for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the product of (i) the
Applicable Rate times (ii) the actual daily amount by which the Aggregate
Revolving Commitments exceed the sum of (y) the Outstanding Amount of Revolving
Loans and (z) the Outstanding Amount of L/C Obligations. The commitment fee
shall accrue at all times during the Availability Period, including at any time
during which one or more of the conditions in Article V is not met, and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the last day of the Availability Period; provided that
(1) no commitment fee shall accrue on any of the Revolving Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender and
(2) any commitment fee accrued with respect to the Revolving Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. For purposes of clarification, Swing
Line Loans shall not be considered outstanding for purposes of determining the
unused portion of the Aggregate Revolving Commitments.

 

47



--------------------------------------------------------------------------------



 



(b) Fee Letters. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.
2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Total Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Total Leverage Ratio would have resulted in higher pricing
for such period, the Borrower shall immediately and retroactively be obligated
to pay to the Administrative Agent for the account of the applicable Lenders or
the applicable L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(i) or
2.08(b) or under Article IX. The Borrower’s obligations under this paragraph
shall survive the termination of the Aggregate Revolving Commitments and the
repayment of all other Obligations hereunder.
2.11 Evidence of Debt.
(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit 2.11(a) (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.
(b) In addition to the accounts and records referred to in subsection (a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing

 

48



--------------------------------------------------------------------------------



 



the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.
2.12 Payments Generally; Administrative Agent’s Clawback.
(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.
(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may

 

49



--------------------------------------------------------------------------------



 



assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable L/C Issuer, as the case may be, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).
(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.
2.13 Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the

 

50



--------------------------------------------------------------------------------



 



Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:
(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by an L/C Issuer or the
Swing Line Lender to secure the obligations of Defaulting Lenders or Impacted
Lenders to fund such risk participations or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to any Loan Party or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
3.01 Taxes.
(a)  Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require any Loan Party or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by such Loan Party or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.
(ii) If the Loan Parties or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Loan Parties shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, any Lender or any L/C

 

51



--------------------------------------------------------------------------------



 



Issuer, as the case may be, receives an amount equal to the sum it would have
received had no such withholding or deduction been made.
(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws.
(c) Tax Indemnification. (i) Without limiting the provisions of subsection
(a) or (b) above, the Loan Parties shall, and do hereby, indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within ten days after demand therefor, for the full amount of
any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Loan Parties or the Administrative Agent or paid by
the Administrative Agent, such Lender or such L/C Issuer, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Loan Parties shall also, and do hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within ten days after demand therefor,
for any amount which a Lender or an L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.
(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
and each L/C Issuer shall, and does hereby, indemnify the Loan Parties and the
Administrative Agent, and shall make payment in respect thereof within ten days
after demand therefor, against any and all Taxes and any and all related losses,
claims, liabilities, penalties, interest and expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Administrative
Agent) incurred by or asserted against the Borrower or the Administrative Agent
by any Governmental Authority as a result of the failure by such Lender or such
L/C Issuer, as the case may be, to deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender or such L/C Issuer, as the case may be, to the Borrower or the
Administrative Agent pursuant to subsection (e). Each Lender and each L/C Issuer
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or such L/C Issuer, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or an L/C
Issuer, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.
(d) Evidence of Payments. Upon request by any Loan Party or the Administrative
Agent, as the case may be, after any payment of Taxes by such Loan Party or by
the Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Loan Party shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Loan Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to such Loan
Party or the Administrative Agent, as the case may be.

 

52



--------------------------------------------------------------------------------



 



(e) Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to the
Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and
(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
(II) executed originals of Internal Revenue Service Form W-8ECI,
(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
(V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States

 

53



--------------------------------------------------------------------------------



 



Federal withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by any Loan Party or with respect to which any
Loan Party has paid additional amounts pursuant to this Section, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses incurred by the Administrative Agent,
such Lender or such L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that each Loan Party, upon the request of the
Administrative Agent, such Lender or such L/C Issuer, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such L/C Issuer in the event the Administrative Agent, such
Lender or such L/C Issuer is required to repay such refund to such Governmental
Authority. This subsection shall not be construed to require the Administrative
Agent, any Lender or any L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.
3.02 Illegality.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all of such Lender’s Eurodollar Rate Loans to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Notwithstanding the foregoing, and despite the illegality for such a Lender to
make, maintain or fund Eurodollar Rate Loans or Base Rate Loans as to which the
interest rate is based on the Eurodollar Rate, that Lender shall remain
committed to make Base Rate Loans and shall be entitled to recover interest at

 

54



--------------------------------------------------------------------------------



 



the Base Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.
3.03 Inability to Determine Rates.
If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Base Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan or
in connection with a Eurodollar Rate Loan does not adequately and fairly reflect
the cost to such Lenders of funding such Loan, the Administrative Agent will
promptly notify the Borrower and each Lender. Thereafter, the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.
3.04 Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or any L/C
Issuer;
(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or
(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or

 

55



--------------------------------------------------------------------------------



 



such L/C Issuer’s holding company, if any, regarding capital requirements has or
would have the effect of reducing the rate of return on such Lender’s or such
L/C Issuer’s capital or on the capital of such Lender’s or such L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.
(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
3.05 Compensation for Losses.
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);
(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or
(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13; or
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

56



--------------------------------------------------------------------------------



 



For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
3.06 Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.
(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.
3.07 Survival.
All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV
GUARANTY
4.01 The Guaranty.
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or a Treasury
Management Agreement with any Loan Party or any Subsidiary, and the
Administrative Agent as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a

 

57



--------------------------------------------------------------------------------



 



mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise) in accordance with the terms of such extension or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.
4.02 Obligations Unconditional.
The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts paid under
this Article IV until such time as the Obligations have been paid in full and
the Commitments have expired or terminated. Without limiting the generality of
the foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:
(a) at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents or other documents relating to the Obligations shall be done or
omitted;
(c) the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;
(d) any Lien granted to, or in favor of, the Administrative Agent or any other
holder of the Obligations as security for any of the Obligations shall fail to
attach or be perfected; or
(e) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

58



--------------------------------------------------------------------------------



 



4.03 Reinstatement.
The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law.
4.04 Certain Additional Waivers.
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.
4.05 Remedies.
The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in said Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.
4.06 Rights of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.
4.07 Guarantee of Payment; Continuing Guarantee.
The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

59



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS PRECEDENT TO EFFECTIVENESS AND CREDIT EXTENSIONS
5.01 Conditions of Effectiveness.
This Agreement shall be effective upon satisfaction of the following conditions
precedent:
(a) Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of the signing Loan Party and, in the case of this
Agreement, by each Lender.
(b) Opinions of Counsel. Receipt by the Administrative Agent of opinions of
legal counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, dated as of the Closing Date, and in form and substance
satisfactory to the Administrative Agent.
(c) No Material Adverse Change. There shall not have occurred a material adverse
change since December 31, 2009 in the business, operations, properties, assets
or condition (financial or otherwise) of the Borrower and its Subsidiaries,
taken as a whole.
(d) Organization Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance satisfactory to the Administrative
Agent:
(i) copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;
(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party; and
(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation, the state of its principal place of
business and each other jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.
(e) Personal Property Collateral. Receipt by the Administrative Agent of the
following:
(i) UCC financing statements for each appropriate jurisdiction as is necessary,
in the Administrative Agent’s sole discretion, to perfect the Administrative
Agent’s security interest in the Collateral;
(ii) except as permitted by Section 7.14, all certificates evidencing any
certificated Equity Interests pledged to the Administrative Agent pursuant to
the Security Agreement, together with duly executed in blank, undated stock
powers attached thereto (unless, with respect to the pledged Equity Interests of
any Foreign Subsidiary, such stock powers are deemed

 

60



--------------------------------------------------------------------------------



 



unnecessary by the Administrative Agent in its reasonable discretion under the
law of the jurisdiction of organization of such Person);
(iii) duly executed notices of grant of security interest in the form required
by the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
United States registered intellectual property of the Loan Parties; and
(iv) the Intercompany Note, together with a duly executed allonge attached
thereto.
(f) Adverse Proceedings. There shall not exist any Adverse Proceedings that
could reasonably be expected to have a Material Adverse Effect.
(g) Evidence of Insurance. Receipt by the Administrative Agent of copies of
insurance policies or certificates of insurance of the Loan Parties evidencing
liability and casualty insurance meeting the requirements set forth in the Loan
Documents, including, but not limited to, naming the Administrative Agent as
additional insured (in the case of liability insurance) or lender’s loss payee
(in the case of hazard insurance) on behalf of the Lenders.
(h) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying (i) that the
conditions specified in Sections 5.01(c) and (f) and Sections 5.02(a) and (b)
have been satisfied as of the Closing Date and (ii) that the Loan Parties do not
own any Material Real Estate Assets as of the Closing Date.
(i) Termination and Repayment of Existing Credit Agreement. Receipt by the
Administrative Agent of evidence that all obligations owing under that certain
Credit and Guaranty Agreement dated as of October 1, 2007 among the Borrower,
the guarantors party thereto, the lenders party thereto and Goldman Sachs Credit
Partners, L.P., as administrative agent, concurrently with the Closing Date,
have be paid in full, all commitments thereunder have been terminated and all
Liens in connection therewith have been released or arrangements for such
release satisfactory to the Administrative Agent have been made.
(j) Collateral Questionnaire. Receipt by the Administrative Agent of a
Collateral Questionnaire certified by a Responsible Officer of the Borrower to
be true and correct in all material respects as of the Closing Date.
(k) Fees. Receipt by the Administrative Agent, the Arranger and the Lenders of
any fees required to be paid on or before the Closing Date.
(l) Attorney Costs. The Borrower shall have paid all reasonable fees, charges
and disbursements of counsel to the Administrative Agent (directly to such
counsel if requested by the Administrative Agent) to the extent invoiced prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable

 

61



--------------------------------------------------------------------------------



 



or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
5.02 Conditions to all Credit Extensions.
The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:
(a) The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document, or that are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct in all material respects on and as of the date of such Credit
Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date.
(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.
(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
Each Request for Credit Extension submitted by the Borrower shall be deemed to
be a representation and warranty that the conditions specified in
Sections 5.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES
In order to induce the Lenders and the L/C Issuers to enter into this Agreement
and to make each Credit Extension to be made thereby, each Loan Party represents
and warrants to each Lender and each L/C Issuer, on the Closing Date and on each
date of each Credit Extension, that the following statements are true and
correct:
6.01 Organization; Requisite Power and Authority; Qualification.
(a) Each of the Borrower and its Subsidiaries (i) is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as identified in Schedule 6.01, (ii) has all requisite power and authority to
own and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby and (iii) is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, except in jurisdictions where the failure to be so qualified or in
good standing has not had and could not be reasonably expected to have, a
Material Adverse Effect.
(b) Except to the extent a failure to do so could not reasonably be expected to
result in a Material Adverse Effect, each Loan Party and each HMO Subsidiary:
(i) has obtained and maintains in good standing without restriction all required
licenses and certificates of authority, (ii) to the extent prudent and customary
in the industry in which it is engaged, has obtained and maintains in good
standing without restriction, accreditation from all applicable recognized
accrediting agencies, (iii) has entered into and maintains in good standing
without restriction its status under each Medical Reimbursement Program

 

62



--------------------------------------------------------------------------------



 



Provider Agreement to which it is a party, (iv) has implemented and maintains a
compliance program designed to provide effective internal controls to promote
adherence to and to prevent and detect material violations of Laws applicable to
the Loan Parties and the HMO Subsidiaries, including any applicable HMO
Regulations, Medicaid Regulations and Medicare Regulations and (v) has
implemented and maintains policies consistent with HIPAA and the HITECH Act on
or before the date that any provision thereof becomes applicable to the Borrower
or any of its Subsidiaries. The Loan Parties require each Contract Provider to
provide evidence, in accordance with re-credentialing requirements, that such
Contract Provider is duly licensed by each Governmental Authority having
jurisdiction over the provision of such service by such Contract Provider in the
locations where the Loan Parties and the HMO Subsidiaries conduct business, to
the extent such licensing is required to enable Contract Provider to provide the
professional services provided by such Contract Provider.
6.02 Equity Interests and Ownership; HMO Subsidiaries.
(a) The Equity Interests of each of the Borrower’s Subsidiaries have been duly
authorized and validly issued and are fully paid and non-assessable. Except as
set forth on Schedule 6.02(a), as of the date hereof, there is no existing
option, warrant, call, right, commitment or other agreement to which any of the
Borrower’s Subsidiaries is a party requiring, and there is no membership
interest or other Equity Interest of any of the Borrower’s Subsidiaries
outstanding which upon conversion or exchange would require, the issuance by
such Subsidiary of any additional membership interests or other Equity Interests
or other Securities convertible into, exchangeable for or evidencing the right
to subscribe for or purchase, a membership interest or other Equity Interest.
(b) Schedule 6.02(b) correctly sets forth the ownership interest of the Borrower
and each of its Subsidiaries in their respective Subsidiaries as of the Closing
Date and the Loan Parties have no HMO Subsidiaries other than those specifically
disclosed in Schedule 6.02(b) (as such schedule may be supplemented from time to
time in accordance with Section 7.10).
6.03 Due Authorization.
The execution, delivery and performance of the Loan Documents have been duly
authorized by all necessary action on the part of each Loan Party that is a
party thereto.
6.04 No Conflict.
The execution, delivery and performance by the Loan Parties of the Loan
Documents to which they are parties and the consummation of the transactions
contemplated by the Loan Documents do not and will not (a) violate (i) any
provision of any law or any governmental rule or regulation applicable to the
Borrower or any of its Subsidiaries, (ii) any of the Organizational Documents of
the Borrower or any of its Subsidiaries, or (iii) any order, judgment or decree
of any court or other agency of government binding on the Borrower or any of its
Subsidiaries; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
the Borrower or any of its Subsidiaries except to the extent such conflict,
breach or default could not reasonably be expected to have a Material Adverse
Effect; (c) result in or require the creation or imposition of any Lien upon any
of the properties or assets of the Borrower or any of its Subsidiaries (other
than any Liens created under any of the Loan Documents in favor of the
Administrative Agent, on behalf of holders of the Obligations); or (d) require
any approval of stockholders, members or partners or any approval or consent of
any Person under any Contractual Obligation of the Borrower or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the Closing Date and except for any such approvals or consents the
failure of which to obtain will not have a Material Adverse Effect.

 

63



--------------------------------------------------------------------------------



 



6.05 Governmental Consents.
The execution, delivery and performance by the Loan Parties of the Loan
Documents to which they are parties and the consummation of the transactions
contemplated by the Loan Documents do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority, except (a) as required by HMO Regulations and described
on Schedule 6.05 and (b) for filings and recordings with respect to the
Collateral to be made or otherwise delivered to the Administrative Agent for
filing and/or recordation as of the Closing Date.
6.06 Binding Obligation.
Each Loan Document has been duly executed and delivered by each Loan Party that
is a party thereto and is the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.
6.07 Financial Statements.
(a) The Historical Financial Statements were prepared in conformity with GAAP
(or, as applicable with respect to HMO Subsidiaries, SAP) and fairly present, in
all material respects, the financial position, on a consolidated basis, of the
entities described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year end adjustments and the absence of footnotes. As of
the Closing Date, neither the Borrower nor any of its Subsidiaries has any
contingent liability or liability for taxes, long term lease or unusual forward
or long term commitment that is not reflected in the Historical Financial
Statements or the notes thereto and which in any such case is material in
relation to the business, operations, properties, assets or condition (financial
or otherwise) of the Borrower and any of its Subsidiaries taken as a whole.
(b) The financial statements delivered pursuant to Section 7.01(a) and 7.01(b)
were prepared in conformity with GAAP (or, as applicable with respect to HMO
Subsidiaries, SAP) and fairly presented, in all material respects, the financial
position, on a consolidated basis, of the entities described in such financial
statements as at the respective dates thereof and the results of operations and
cash flows, on a consolidated basis, of the entities described therein for each
of the periods then ended, subject, in the case of any such unaudited financial
statements, to the absence of footnotes, changes resulting from audit and normal
year end adjustments.
6.08 Projections.
On and as of the Closing Date, the projections of the Borrower and its
Subsidiaries for the period of fiscal year 2010 through and including fiscal
year 2013 included in the Confidential Information Memorandum dated January 2010
delivered to the Lenders (the “Projections”) are based on good faith estimates
and assumptions made by the management of the Borrower; provided that the
Projections are not to be viewed as facts, and actual results during the period
or periods covered by the Projections may differ from such Projections and the
differences may be material; provided further, as of the Closing Date,
management of the Borrower believed in good faith that the Projections were
reasonable and attainable.
6.09 No Material Adverse Change.

 

64



--------------------------------------------------------------------------------



 



Since December 31, 2009, no event, circumstance or change has occurred that has
caused or evidences, either in any case or in the aggregate, a Material Adverse
Effect, other than any events, developments or occurrences (but not any future
updates, developments or other changes in or to any such events, developments or
occurrences) that have been disclosed by the Borrower after December 31, 2009
and on or prior to the Closing Date in any public filing on Form 10-K, Form 10-Q
or Form 8-K.
6.10 [Intentionally Omitted].
6.11 Adverse Proceedings, etc.
There are no Adverse Proceedings, individually or in the aggregate, that could
reasonably be expected to have a Material Adverse Effect. Neither the Borrower
nor any of its Subsidiaries (a) is in violation of any applicable laws
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (b) is subject to
or in default with respect to any final judgments, writs, injunctions, decrees,
rules or regulations of any court or any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
6.12 Payment of Taxes.
Except as otherwise permitted under Section 7.03, all federal income and all
other material tax returns and reports of the Borrower and its Subsidiaries
required to be filed by any of them have been timely filed, and all taxes shown
on such tax returns to be due and payable and all material assessments, fees and
other governmental charges upon the Borrower and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises which are due
and payable have been paid when due and payable. The Borrower knows of no
proposed tax assessment against the Borrower or any of its Subsidiaries to which
the Borrower or such Subsidiary objects and which is not being actively
contested by the Borrower or such Subsidiary in good faith and by appropriate
proceedings; provided, such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.
6.13 Properties.
(a) Title. Each of the Borrower and its Subsidiaries has (i) good, sufficient
and legal title to (in the case of fee interests in real property), (ii) valid
leasehold interests in (in the case of leasehold interests in real or personal
property), (iii) to the Borrower’s knowledge, valid licensed rights in (in the
case of licensed interests in all material intellectual property) and (iv) good
title to (in the case of all other personal property), all of their respective
properties and assets reflected in the Historical Financial Statements referred
to in Section 6.07 and in the most recent financial statements delivered
pursuant to Section 7.01, in each case except for assets disposed of since the
dates of such financial statements in the ordinary course of business or as
otherwise permitted under Section 8.08. Except as permitted by this Agreement,
all such properties and assets are free and clear of Liens.
(b) Real Estate. As of the Closing Date, Schedule 6.13 contains a true, accurate
and complete list of (i) all Material Real Estate Assets and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Material Real
Estate Asset of any Loan Party, regardless of whether such Loan Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment. Each agreement listed in clause
(ii) of the immediately preceding sentence is in full force and effect, the
Borrower does not have knowledge of any default that has occurred and is
continuing

 

65



--------------------------------------------------------------------------------



 



thereunder and each such agreement constitutes the legally valid and binding
obligation of each applicable Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles.
6.14 Environmental Matters.
Neither the Borrower nor any of its Subsidiaries nor any of their respective
Facilities or operations are subject to any outstanding written order, consent
decree or settlement agreement with any Person relating to any Environmental
Law, any Environmental Claim, or any Hazardous Materials Activity that,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation and Liability Act (42 U.S.C.
§ 9604) or any comparable state law. There are and, to each of the Borrower’s
and its Subsidiaries’ knowledge, have been, no conditions, occurrences, or
Hazardous Materials Activities which could reasonably be expected to form the
basis of an Environmental Claim against the Borrower or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries nor,
to any Loan Party’s knowledge, any predecessor of the Borrower or any of its
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of the
Borrower’s or any of its Subsidiaries’ operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260-270 or any state equivalent. Compliance with all
current or reasonably foreseeable future requirements pursuant to or under
Environmental Laws could not be reasonably expected to have, individually or in
the aggregate, a Material Adverse Effect. No event or condition has occurred or
is occurring with respect to the Borrower or any of its Subsidiaries relating to
any Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity that individually or in the aggregate has had, or could
reasonably be expected to have, a Material Adverse Effect.
6.15 No Defaults.
Neither the Borrower nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations and no condition
exists that, with the giving of notice or the lapse of time or both, could
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.
6.16 Material Contracts.
Schedule 6.16 contains a true, correct and complete list of all the Material
Contracts in effect on the Closing Date. All Material Contracts are in full
force and effect, and the Borrower has no knowledge of the existence of any
current defaults thereunder that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
6.17 Governmental Regulation.
Neither the Borrower nor any Guarantor is subject to regulation under the
Investment Company Act of 1940 or under any other federal or state statute or
regulation that may limit its ability to incur Indebtedness or that may
otherwise render all or any portion of the Obligations unenforceable. Neither
the Borrower nor any of its Subsidiaries is a “registered investment company” or
a company “controlled”

 

66



--------------------------------------------------------------------------------



 



by a “registered investment company” or a “principal underwriter” of a
“registered investment company” as such terms are defined in the Investment
Company Act of 1940.
6.18 Margin Stock.
The Borrower is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.
6.19 Employee Matters.
Neither the Borrower nor any of its Subsidiaries is engaged in any unfair labor
practice that could reasonably be expected to have a Material Adverse Effect.
There is (a) no unfair labor practice complaint pending against the Borrower or
any of its Subsidiaries, or to the best knowledge of the Borrower, threatened
against any of them before the National Labor Relations Board and no grievance
or arbitration proceeding arising out of or under any collective bargaining
agreement that is so pending against the Borrower or any of its Subsidiaries or
to the best knowledge of the Borrower, threatened against any of them, (b) no
strike or work stoppage in existence or threatened involving the Borrower or any
of its Subsidiaries and (c) to the best knowledge of the Borrower, no union
representation question existing with respect to the employees of the Borrower
or any of its Subsidiaries and, to the best knowledge of the Borrower, no union
organization activity that is taking place, except (with respect to any matter
specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect.
6.20 Employee Benefit Plans.
The Borrower, each of its Subsidiaries and each of their respective ERISA
Affiliates are in compliance with all applicable provisions and requirements of
ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to each Pension Plan or Multiemployer
Plan and have performed all their obligations under each Pension Plan or
Multiemployer Plan. Each Pension Plan or Multiemployer Plan which is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service indicating that
such Pension Plan or Multiemployer Plan is so qualified and nothing has occurred
subsequent to the issuance of such determination letter which would cause such
Pension Plan or Multiemployer Plan to lose its qualified status. No liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Pension Plan or Multiemployer Plan or any trust established under Title IV
of ERISA in connection with a Pension Plan or a Multiemployer Plan has been or
is expected to be incurred by the Borrower, any of its Subsidiaries or any of
their ERISA Affiliates. No ERISA Event has occurred or is reasonably expected to
occur. No Pension Plan is in “at risk status” as defined in Section 430(i)(4) of
the Code (without regard to the transition rule set forth in
Section 430(i)(4)(B)). As of the most recent valuation date for each
Multiemployer Plan for which the actuarial report is available, the potential
liability of the Borrower, its Subsidiaries and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA is zero. The Borrower, each of
its Subsidiaries and each of their ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan.

 

67



--------------------------------------------------------------------------------



 



6.21 Insurance.
The Loan Parties and their Subsidiaries have insurance (including worker’s
compensation insurance, liability insurance, casualty insurance and business
interruption insurance) with financially sound and reputable insurance companies
not Affiliates of the Borrower, in such amounts (after giving effect to self
insurance consistent with the self insurance of the Borrower and its
Subsidiaries as in effect on the Closing Date), with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the applicable Loan
Party or the applicable Subsidiary operates. The property and general liability
insurance coverage of the Loan Parties as in effect on the Closing Date is
outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.21.
6.22 Solvency.
The Loan Parties are and, upon the incurrence of any Obligation by any Loan
Party on any date on which this representation and warranty is made, will be,
Solvent.
6.23 Intellectual Property; Licenses, Etc.
Each Loan Party and each Subsidiary owns, or possesses the legal right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses. Set forth on Schedule 6.23 is a list of all IP
Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office and owned by each Loan
Party as of the Closing Date. Except for such claims and infringements that
could not reasonably be expected to have a Material Adverse Effect, no claim has
been asserted and is pending by any Person challenging or questioning the use of
any IP Rights or the validity or effectiveness of any IP Rights, nor does any
Loan Party know of any such claim, and, to the knowledge of the Responsible
Officers of the Loan Parties, the use of any IP Rights by any Loan Party or any
Subsidiary or the granting of a right or a license in respect of any IP Rights
from any Loan Party or any Subsidiary does not infringe on the rights of any
Person. As of the Closing Date, none of the IP Rights owned by any Loan Party is
subject to any licensing agreement or similar arrangement except as set forth on
Schedule 6.23.
6.24 Compliance with Statutes, etc.
Each of the Borrower and its Subsidiaries is in compliance with all Requirements
of Law and all applicable restrictions imposed by all Governmental Authorities
in respect of the conduct of its business and the ownership of its property
(including compliance with all applicable HMO Regulations, Medicare Regulations
and Medicaid Regulations and applicable provisions of HIPAA, the HITECH Act and
Environmental Laws with respect to any Real Estate Asset or governing its
business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of the
Borrower or any of its Subsidiaries), except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. Without limiting the generality of the foregoing with
respect to the Borrower and each of its Subsidiaries:
(a) neither the Borrower nor any of its Subsidiaries, nor (to the Borrower’s
knowledge) any individual employed by the Borrower or any of its Subsidiaries,
would reasonably be expected to have criminal culpability or to be excluded from
participation in any Medical Reimbursement Program as a result of individual or
corporate actions or failures to act where such culpability or exclusion has
resulted or could reasonably be expected to result in an Exclusion Event that
could reasonably be expected to have a Material Adverse Effect;

 

68



--------------------------------------------------------------------------------



 



(b) no officer continuing to be employed by the Borrower or any of its
Subsidiaries may reasonably be expected to have individual culpability for
matters under investigation by the OIG or other Governmental Authority unless
such officer has been, within a reasonable period of time after discovery of
such actual or potential culpability, either suspended or removed from positions
of responsibility related to those activities under challenge by the OIG or
other Governmental Authority;
(c) current billing policies, arrangements, protocols and instructions comply
with requirements of Medical Reimbursement Programs and are administered by
properly trained personnel, except where any such failure to comply would not
reasonably be expected to result in an Exclusion Event that could reasonably be
expected to have a Material Adverse Effect; and
(d) current medical director compensation arrangements and other arrangements
with referring physicians comply with state and federal anti-kickback, fraud and
abuse, and self-referral law requirements, including the requirements of the
Stark Law, except where any such failure to comply would not reasonably be
expected to result in an Exclusion Event that could reasonably be expected to
have a Material Adverse Effect.
6.25 Disclosure.
The representations and warranties of the Loan Parties contained in any Loan
Document or in any other documents, certificates or written statements furnished
to the Administrative Agent or any Lender by or on behalf of the Borrower or any
of its Subsidiaries for use in connection with the transactions contemplated
hereby, taken as a whole, do not contain any untrue statement of a material fact
or omit to state a material fact (known to the Borrower, in the case of any
document not furnished by the Borrower or its Subsidiaries) necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances in which the same were made. Notwithstanding the foregoing,
any projections and pro forma financial information contained in such materials
are based upon good faith estimates and assumptions made by the management of
the Borrower, it being recognized by the Lenders that such projections as to
future events are not to be viewed as facts and that actual results during the
period or periods covered by any such projections may differ from the projected
results and the differences may be material. There are no facts known (or that
should upon the reasonable exercise of diligence be known) to the Borrower
(other than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents, certificates
and statements furnished to the Lenders for use in connection with the
transactions contemplated hereby.
6.26 Anti-Terrorism Laws, Foreign Corrupt Practices Act, etc.
(a) No Loan Party and, to the knowledge of the Loan Parties, none of their
respective Affiliates is in violation of any Requirement of Law relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Patriot Act.
(b) No Loan Party, and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:
(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

 

69



--------------------------------------------------------------------------------



 



(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;
(iii) a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.
(c) No Loan Party and, to the knowledge of the Loan Parties, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
(d) No part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
6.27 Fraud and Abuse.
To the knowledge of the Responsible Officers of the Loan Parties, neither the
Borrower nor any of its Subsidiaries nor any of their respective officers,
directors or Contract Providers have engaged in any activities that are
prohibited under any applicable provision of the Social Security Act and the
regulations promulgated thereunder, including HIPAA, Medicare Regulations and
Medicaid Regulations or binding rules of professional conduct, except to the
extent that the same, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
ARTICLE VII
AFFIRMATIVE COVENANTS
Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, each Loan Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Article VII.
7.01 Financial Statements and Other Reports.
The Borrower will deliver to the Administrative Agent (for the benefit of the
Lenders):

 

70



--------------------------------------------------------------------------------



 



(a) Quarterly Financial Statements.
(i) As soon as available and in any event within 45 days after the end of each
fiscal quarter (other than the last fiscal quarter) of each fiscal year,
commencing with the fiscal quarter in which the Closing Date occurs, the
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter and the related consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for such fiscal quarter and for the
period from the beginning of the then current fiscal year to the end of such
fiscal quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous fiscal year and the
corresponding figures from the Financial Plan for the current fiscal year, all
in reasonable detail, together with a Financial Officer Certification and a
Narrative Report with respect thereto (it being understood that the information
required by this clause (i) may be furnished in the form of a Form 10-Q and with
the accompanying certifications required by the applicable Requirements of Law
for filing Forms 10-Q with the SEC); and
(ii) Within 15 days of the required date for delivery to the applicable state
after the end of each fiscal quarter of the Borrower, quarterly financial
statements of each HMO Subsidiary prepared in accordance with SAP.
(b) Annual Financial Statements.
(i) As soon as available and in any event within 90 days after the end of each
fiscal year, commencing with the fiscal year in which the Closing Date occurs,
(1) the consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year and the related consolidated statements of income,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in each case in comparative form the
corresponding figures for the previous fiscal year and the corresponding figures
from the Financial Plan for the fiscal year covered by such financial
statements, in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto; and (2) a report
thereon of KPMG LLP or other independent certified public accountants of
recognized national standing selected by the Borrower and reasonably
satisfactory to the Administrative Agent (which report shall be unqualified as
to going concern and scope of audit and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards (it being understood that the information required by this
clause (i) may be furnished in the form of a Form 10-K and with the accompanying
certificates required by the applicable Requirements of Law for filing Forms
10-K with the SEC); and
(ii) Within 15 days of the required date for delivery to the applicable state
after the end of each fiscal year of the Borrower, annual financial statements
of each HMO Subsidiary prepared in accordance with SAP.
(c) Compliance Certificate. Together with each delivery of financial statements
of the Borrower and its Subsidiaries pursuant to Sections 7.01(a) and 7.01(b), a
duly executed and completed Compliance Certificate.

 

71



--------------------------------------------------------------------------------



 



(d) Notice of Certain Investments and Required Advances. Concurrently with the
delivery of financial statements under Section 7.01(a), (i) written notification
of Investments during such fiscal quarter by the Borrower and its Subsidiaries
in any HMO Subsidiary that, individually or in the aggregate in any fiscal year
of the Borrower, exceed 10% of the Regulatory Action Level or, in any state that
has not adopted the NAIC definition, the relevant state’s reserve requirements,
as applicable, (in each case as determined in accordance with SAP at the
immediately preceding fiscal-year-end determination thereof) of such HMO
Subsidiary; provided that, to the extent such Investments, individually or in
the aggregate, materially deviate from the Financial Plan delivered pursuant to
Section 7.01(i), written notification of such Investments shall be provided not
later than fifteen days following the end of the calendar month during which
such Investments are made and (ii) evidence of any requirement by an HMO
Regulator for the Borrower or any of its Subsidiaries to make a Required Advance
in excess of $100,000.
(e) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting policies, the consolidated financial
statements of the Borrower and its Subsidiaries delivered pursuant to
Section 7.01(a) or 7.01(b) will differ in any material respect from the
consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to the Administrative
Agent; provided that this Section 7.01(e) shall not be applicable following an
amendment of this Agreement contemplated by Section 1.03(b).
(f) Notice of Default. Promptly upon any Responsible Officer of the Borrower
obtaining knowledge (i) of any condition or event that constitutes a Default or
an Event of Default or that notice has been given to the Borrower with respect
thereto; (ii) that any Person has given any notice to the Borrower or any of its
Subsidiaries or taken any other action with respect to any event or condition
set forth in Section 9.01(b); or (iii) of the occurrence of any event or change
that has caused or evidences, either in any case or in the aggregate, a Material
Adverse Effect, a certificate of its Responsible Officer specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition and what action the
Borrower has taken, is taking and proposes to take with respect thereto.
(g) Notice of Litigation. Promptly upon any Responsible Officer of the Borrower
obtaining knowledge of (i) the institution of, or non-frivolous threat of, any
Adverse Proceeding not previously disclosed in writing by the Borrower to the
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either clause (i) or (ii), could reasonably be expected to be adversely
determined, and if adversely determined could be reasonably expected to have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other information as may be reasonably available to the Borrower to enable the
Lenders and their counsel to evaluate such matters.
(h) ERISA. (i) Promptly upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates has taken, is taking or proposes to take with respect thereto
and, when known, any action taken or threatened by the Internal Revenue Service,
the Department of Labor or the PBGC with respect thereto; and (ii) with
reasonable promptness, copies of (1) each Schedule B (Actuarial Information) to
the annual report (Form 5500 Series) filed by the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan; (2) all notices received by
the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from a Multiemployer Plan sponsor concerning an ERISA

 

72



--------------------------------------------------------------------------------



 



Event; and (3) copies of such other documents or governmental reports or filings
relating to any Pension Plan or Multiemployer Plan as the Administrative Agent
shall reasonably request.
(i) Financial Plan. As soon as practicable and in any event no later than thirty
days after the beginning of each fiscal year, a consolidated plan and financial
forecast for such fiscal year (a “Financial Plan”), including (i) a forecasted
consolidated balance sheet and forecasted consolidated statements of income and
cash flows of the Borrower and its Subsidiaries for such fiscal year, together
with a pro forma Compliance Certificate for such fiscal year and an explanation
of the assumptions on which such forecasts are based and (ii) forecasted
consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for each month of such fiscal year and (iii) a forecast
demonstrating projected compliance with the requirements of Sections 8.07(a) and
(b) for such fiscal year.
(j) Insurance Report. As soon as practicable and in any event by the last day of
each fiscal year, a certificate from the Borrower’s insurance broker(s) in form
reasonably satisfactory to the Administrative Agent outlining all material
insurance coverage maintained as of the date of such certificate by the Borrower
and its Subsidiaries.
(k) Information Regarding Collateral, etc. (a) The Borrower will furnish to the
Administrative Agent prompt written notice of any change (i) in any Loan Party’s
corporate name, (ii) in any Loan Party’s identity or corporate structure,
(iii) in any Loan Party’s jurisdiction of organization or (iv) in any Loan
Party’s Federal Taxpayer Identification Number or state organizational
identification number. The Borrower agrees not to effect or permit any change
referred to in the preceding sentence unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Administrative Agent to continue at all times following such change to have a
valid, legal and perfected security interest in all the Collateral as
contemplated in the Collateral Documents. The Borrower also agrees promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.
(l) Annual Collateral Verification. Each year, at the time of delivery of annual
financial statements with respect to the preceding fiscal year pursuant to
Section 7.01(b), the Borrower shall deliver to the Administrative Agent a
certificate of a Responsible Officer (i) either confirming that there has been
no change in such information since the date of the Collateral Questionnaire
delivered on the Closing Date or the date of the most recent certificate
delivered pursuant to this Section and/or identifying such changes and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause
(i) above (or in such Collateral Questionnaire) to the extent necessary to
effect, protect and perfect the security interests under the Collateral
Documents for a period of not less than 18 months after the date of such
certificate (except as noted therein with respect to any continuation statements
to be filed within such period).
(m) Other Information. (i) Promptly upon their becoming available, copies of
(1) all financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower to its security holders acting in such
capacity or by any Subsidiary of the Borrower to its security holders other than
the Borrower or another Subsidiary of the Borrower, (2) all regular and periodic
reports and all registration statements and prospectuses, if any, filed by the
Borrower or any of its Subsidiaries with any securities exchange or with the SEC
or any governmental or private regulatory authority and (3) all press releases
and other statements made available generally by the Borrower or any of its
Subsidiaries to the public concerning material developments in the business of
the Borrower or any of its Subsidiaries and (ii) such other information and data
with respect to the Borrower or any of its Subsidiaries as from time to time may
be reasonably requested by the Administrative Agent or any Lender.

 

73



--------------------------------------------------------------------------------



 



(n) [Intentionally omitted].
(o) Medicare, Medicaid, Medical Reimbursement Program Status. Notice of the
institution of any investigation or proceeding: (i) to suspend, revoke or
terminate (or that could reasonably be expected to result in the suspension,
revocation or termination of) (A) the contract of any of the HMO Subsidiaries to
be a Medicare Advantage Program contractor or state Medicaid Program contractor
or of any other Medical Reimbursement Program Agreement or (B) the status or
participation of any HMO Subsidiary under any Medical Reimbursement Program; or
(ii) that could reasonably be expected to result in an Exclusion Event.
(p) Notice of Exclusion Event. Promptly after receipt thereof, notice of intent
to exclude, any notice of proposal to exclude issued by the OIG or notice of any
other Exclusion Event (together with a copy of any such notice).
(q) Loss of Accreditation, Participation, License or Certificate of Authority.
Promptly after receipt thereof, notice of receipt of any loss or threatened loss
of accreditation, loss or threatened loss of participation under any Medical
Reimbursement Program or loss or threatened loss of applicable license or
certificate of authority of any HMO Subsidiary and any other material deficiency
notices, compliance orders or adverse reports issued by any HMO Regulator or
other Governmental Authority or private insurance company that, if not promptly
complied with or cured, could result in a suspension or forfeiture of any
license, certification, or accreditation necessary for such HMO Subsidiary to
carry on its business as then conducted or in a termination of any insurance or
reimbursement program in which any HMO Subsidiary participates (in each case
together with a copy of any such notice).
(r) Non-Compliance with HMO Regulations. Promptly after receipt thereof, notice
of receipt of any correspondence from an HMO Regulator asserting that the
Borrower or any of its Subsidiaries is not in compliance in all material
respects with HMO Regulations or threatening action against the Borrower or any
of its Subsidiaries under the HMO Regulations (together with a copy of such
correspondence).
(s) HMO Events. Promptly after occurrence thereof, notice of the occurrence of
any HMO Event upon any Responsible Officer of the Borrower becoming aware
thereof.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.01(m) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 7.01(c) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the

 

74



--------------------------------------------------------------------------------



 



Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuers materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuers and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information;” and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform that is not marked as “Public Side
Information.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Borrower Materials “PUBLIC.”
7.02 Existence; Licensing.
Except as otherwise permitted under Section 8.08, each Loan Party will and will
cause each of its Subsidiaries to, at all times:
(a) Preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, no Loan
Party (other than the Borrower with respect to existence) or any of its
Subsidiaries shall be required to preserve any such existence, right or
franchise, license or permit if such Person’s board of directors (or similar
governing body) shall determine that the preservation thereof is no longer
desirable in the conduct of the business of the Borrower and its Subsidiaries
and that the loss thereof is not disadvantageous in any material respect to the
Borrower and its Subsidiaries or to the Lenders; and
(b) Preserve and maintain (i) the licensing and certification of each HMO
Subsidiary pursuant to the HMO Regulations; (ii) all certifications and
authorizations necessary to ensure that the HMO Subsidiaries are eligible for
all reimbursements available under the HMO Regulations to the extent applicable;
and (iii) all licenses, permits, authorizations and qualifications required
under the HMO Regulations in connection with the ownership or operation of HMOs
except, in each case, to the extent that a failure to do so could not reasonably
be expected to have a Material Adverse Effect.
7.03 Payment of Taxes and Claims.
Each Loan Party will and will cause each of its Subsidiaries to, pay all federal
income taxes and all other material Taxes imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or

 

75



--------------------------------------------------------------------------------



 



fine shall be incurred with respect thereto; provided, no such Tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) adequate reserves
or other appropriate provision, as shall be required in conformity with GAAP,
shall have been made therefor and (b) in the case of a Tax or claim which has or
may become a Lien against any of the Collateral, such contest proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such Tax or claim. No Loan Party will, nor will it permit any of its
Subsidiaries to, file or consent to the filing of any consolidated income tax
return with any Person (other than the Borrower or any of its Subsidiaries).
7.04 Maintenance of Properties.
Each Loan Party will and will cause each of its Subsidiaries to, maintain or
cause to be maintained in good repair, working order and condition, ordinary
wear and tear excepted, all material properties used or useful in the business
of the Borrower and its Subsidiaries and from time to time will make or cause to
be made all appropriate repairs, renewals and replacements thereof, except to
the extent that a failure to do so could not reasonably be expected to have a
Material Adverse Effect.
7.05 Insurance.
The Borrower will maintain or cause to be maintained, with financially sound and
reputable insurers, such public liability insurance, third party property damage
insurance and casualty insurance with respect to liabilities, losses or damage
in respect of the assets, properties and businesses of the Borrower and its
Subsidiaries as may customarily be carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses, in each case in such amounts (giving effect to self insurance), with
such deductibles, covering such risks and otherwise on such terms and conditions
as shall be customary for such Persons. Without limiting the generality of the
foregoing, the Borrower will maintain or cause to be maintained (a) flood
insurance with respect to each Flood Hazard Property that is located in a
community that participates in the National Flood Insurance Program, in each
case in compliance with any applicable regulations of the FRB and
(b) replacement value casualty insurance on the tangible Collateral under such
policies of insurance, with such insurance companies, in such amounts (giving
effect to self insurance that is consistent with self insurance of the Borrower
and its Subsidiaries as in effect on the Closing Date), with such deductibles
and covering such risks as are at all times carried or maintained under similar
circumstances by Persons of established reputation engaged in similar
businesses. Each such policy of insurance shall (i) name the Administrative
Agent, on behalf of the holders of the Obligations, as an additional insured
thereunder as its interests may appear, (ii) in the case of each casualty
insurance policy, contain a loss payable clause or endorsement, satisfactory in
form and substance to the Administrative Agent, that names the Administrative
Agent, on behalf of the holders of the Obligations, as the lender’s loss payee
thereunder and provides for at least thirty days’ prior written notice to the
Administrative Agent of any modification or cancellation of such policy.
7.06 Books and Records; Inspections.
(a) Each Loan Party will and will cause each of its Subsidiaries to (i) keep
proper books of record and accounts in which full, true and correct entries in
conformity with GAAP and in all material respects with all Requirements of Law
are made of all dealings and transactions in relation to its business and
activities and (ii) maintain such books of record and accounts in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary; and
(b) Each Loan Party will and will cause each of its Subsidiaries to, permit any
authorized representatives designated by any Lender to visit and inspect any of
the properties of any Loan Party and

 

76



--------------------------------------------------------------------------------



 



any of its respective Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants, all upon reasonable notice and at such reasonable times during
normal business hours and as often as may reasonably be requested; provided that
(i) this Section 7.06(b) shall not apply to HMO Subsidiaries to the extent
prohibited by any Requirements of Law, (ii) a representative of the Borrower
shall be given the opportunity to be present for any communication with the
Borrower’s independent accountants, (iii) the Loan Parties shall not be required
to pay the expenses of more than one such visit and inspection during any fiscal
year of the Borrower unless any Default or Event of Default has occurred and is
continuing and (iv) each Lender shall coordinate with the Administrative Agent
the frequency and timing of any such visits and inspections so as to reasonably
minimize the burden and expense imposed on the Loan Parties.
(c) During the course of the aforementioned visits, inspections and discussions,
representatives of the Administrative Agent and the Lenders may encounter
individually identifiable healthcare information or other confidential
information relating to healthcare patients (collectively, the “Confidential
Healthcare Information”). Unless otherwise required by law, the Administrative
Agent and the Lenders, and their respective representatives, shall not disclose,
compile, aggregate, remove from the properties of the Borrower or any of its
Subsidiaries or record in any manner any Confidential Healthcare Information,
and shall not require the Borrower or any of its Subsidiaries to violate any
laws, regulations or ordinances intended to protect the privacy rights of
healthcare patients, including HIPAA and the HITECH Act.
7.07 [Intentionally Omitted].
7.08 Compliance with Laws.
Except to the extent noncompliance could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, each Loan Party
will and shall cause each of its Subsidiaries and, to the extent feasible using
commercially reasonable efforts, all other Persons, if any, on or occupying any
Facilities to (i) comply with the requirements of all applicable Laws,
(including the Social Security Act, Medicare Regulations, Medicaid Regulations,
HIPAA, the HITECH Act and all Environmental Laws); and (ii) ensure that billing
policies, arrangements, protocols and instructions will comply with
reimbursement requirements under Medical Reimbursement Programs, to the extent
applicable to the Borrower and its Subsidiaries, and will be administered by
properly trained personnel.
7.09 Environmental.
(a) Environmental Disclosure. The Borrower will deliver to the Administrative
Agent and the Lenders:
(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character other than routine sampling, monitoring or similar activities required
by a Governmental Authority, whether prepared by personnel of the Borrower or
any of its Subsidiaries or by independent consultants, Governmental Authorities
or any other Persons, with respect to significant environmental matters at any
Facility or with respect to any Environmental Claim that, individually or in the
aggregate, have a reasonable possibility of resulting in a Material Adverse
Effect;
(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported by the Borrower or any
Subsidiary to any federal, state or local governmental or regulatory agency
under any applicable Environmental Laws, (2)

 

77



--------------------------------------------------------------------------------



 



any remedial action taken by the Borrower or any Subsidiary at or concerning a
Facility in response to (A) any Release of Hazardous Materials, the existence of
which has a reasonable possibility of resulting in one or more Environmental
Claims having, individually or in the aggregate, a Material Adverse Effect, or
(B) any Environmental Claim that, individually or in the aggregate, has a
reasonable possibility of resulting in a Material Adverse Effect and (3) the
Borrower’s discovery of any occurrence or condition on any real property
adjoining or in the vicinity of any Facility that reasonably could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws that could reasonably be expected to have a Material Adverse Effect;
(iii) as soon as practicable following the sending or receipt thereof by the
Borrower or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claim that, individually or
in the aggregate, has a reasonable possibility of resulting in a Material
Adverse Effect, (2) any Release required to be reported by the Borrower or any
Subsidiary to any federal, state or local governmental or regulatory agency and
(3) any request for information from any governmental agency that reasonably
suggests such agency is investigating whether the Borrower or any of its
Subsidiaries may be potentially responsible for any Release of Hazardous
Materials Activity;
(iv) prompt written notice describing in reasonable detail of (1) any proposed
acquisition of stock, assets or property by the Borrower or any of its
Subsidiaries that could reasonably be expected to (A) expose the Borrower or any
of its Subsidiaries to, or result in, Environmental Claims that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (B) affect the ability of the Borrower or any of its Subsidiaries to maintain
in full force and effect all material Governmental Authorizations required under
any Environmental Laws for their respective operations and (2) any proposed
action to be taken by the Borrower or any of its Subsidiaries to modify current
operations in a manner that could reasonably be expected to subject the Borrower
or any of its Subsidiaries to any additional material obligations or
requirements under any Environmental Laws; and
(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 7.09(a).
(b) Hazardous Materials Activities, Etc. Each Loan Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, the actions necessary
to (i) cure any violation of applicable Environmental Laws by such Loan Party or
its Subsidiaries that could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and (ii) make an appropriate response
to any Environmental Claim against such Loan Party or any of its Subsidiaries
and discharge any obligations it may have to any Person thereunder where failure
to do so could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.
7.10 Subsidiaries.
(a) In the event that any Person becomes a wholly-owned Domestic Subsidiary
(other than an HMO Subsidiary) of the Borrower, the Borrower shall (i) promptly
cause such Domestic Subsidiary to become a Guarantor hereunder and a Grantor
under the Security Agreement by executing and delivering to the Administrative
Agent and the Administrative Agent a Joinder Agreement and (ii) take all such
actions and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements and certificates as are similar to those
described in Sections 5.01(b), 5.01(d) and 5.01(e).

 

78



--------------------------------------------------------------------------------



 



(b) In the event that any Person becomes an HMO Subsidiary and the Equity
Interests of such HMO Subsidiary are owned by the Borrower or by any Domestic
Subsidiary thereof (other than an HMO Subsidiary), the Borrower shall, or shall
cause such Domestic Subsidiary to, deliver all such documents, instruments,
agreements and certificates as are similar to those described in Section 5.01(d)
and the Borrower shall take, or shall cause such Domestic Subsidiary to take,
all of the actions referred to in Section 5.01(e) necessary to grant and to
perfect a First Priority Lien in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, under the Security Agreement in 100%
of such Equity Interests.
(c) In the event that any Person becomes a Foreign Subsidiary of the Borrower
and the Equity Interests of such Foreign Subsidiary are owned by the Borrower or
by any Domestic Subsidiary thereof (other than an HMO Subsidiary), the Borrower
shall, or shall cause such Domestic Subsidiary to, deliver, all such documents,
instruments, agreements and certificates as are similar to those described in
Section 5.01(d) and the Borrower shall take, or shall cause such Domestic
Subsidiary to take, all of the actions referred to in Section 5.01(e) necessary
to grant and to perfect a First Priority Lien in favor of the Administrative
Agent, for the benefit of the holders of the Obligations, under the Security
Agreement in 65% (or such lesser percentage as will not result in material
adverse tax consequences to the Borrower and its Subsidiaries) of such Equity
Interests.
(d) With respect to each Subsidiary described in clauses (a) — (c) above, the
Borrower shall promptly send to the Administrative Agent written notice setting
forth with respect to such Person (i) the date on which such Person became a
Subsidiary of the Borrower and (ii) all of the data required to be set forth in
Schedules 6.01, 6.02(a) and 6.02(b) with respect to the Subsidiaries of the
Borrower; and such written notice shall be deemed to supplement Schedules 6.01,
6.02(a) and 6.02(b) for all purposes hereof.
Notwithstanding the foregoing, the Administrative Agent shall not take a
security interest in those assets as to which the Administrative Agent shall
determine, in its discretion, that the cost of obtaining such Lien is excessive
in relation to the benefit to the Lenders of the security afforded thereby.
7.11 Pledged Assets.
(a) Equity Interests. Each Loan Party shall cause (i) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary directly owned by such
Loan Party and (ii) 65% (or such lesser percentage as will not result in
material adverse tax consequences to the Borrower and its Subsidiaries) of the
issued and outstanding Equity Interests in each Foreign Subsidiary directly
owned by any Loan Party to be subject at all times to a First Priority,
perfected Lien in favor of the Administrative Agent pursuant to the terms and
conditions of the Collateral Documents, together with opinions of counsel and
any filings and deliveries reasonably necessary in connection therewith to
perfect the security interests therein, all in form and substance reasonably
satisfactory to the Administrative Agent.
(b) Personal Property. Each Loan Party shall (i) cause all personal property
(other than Excluded Property) of each Loan Party to be subject at all times to
First Priority, perfected Liens in favor of the Administrative Agent to secure
the Obligations pursuant to the terms and conditions of the Collateral
Documents, subject in any case to Permitted Liens and (ii) deliver such other
documentation as the Administrative Agent may reasonably request in connection
with the foregoing, including, without limitation, appropriate UCC-1 financing
statements, landlord’s waivers, certified resolutions and other organizational
and authorizing documents of such Person, satisfactory opinions of counsel to
such Person (covering, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to above and the
perfection of the Administrative Agent’s Liens thereunder) and other items of
the types required to be delivered pursuant to Sections 5.01(e), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

79



--------------------------------------------------------------------------------



 



(c) Material Real Estate Assets.
(i) In the event that any Loan Party acquires a Material Real Estate Asset or a
Real Estate Asset owned or leased on the Closing Date becomes a Material Real
Estate Asset and such interest has not otherwise been made subject to the Lien
of the Collateral Documents in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, then such Loan Party shall promptly
take all such actions and execute and deliver, or cause to be executed and
delivered, all such mortgages, documents, instruments, agreements, opinions and
certificates specified in clause (ii) below with respect to each such Material
Real Estate Asset that the Administrative Agent shall reasonably request to
create in favor of the Administrative Agent, for the benefit of the holders of
the Obligations, a valid and, subject to any filing and/or recording referred to
herein, perfected First Priority security interest in such Material Real Estate
Asset. In addition to the foregoing, the Borrower shall, at the request of the
Administrative Agent, deliver, from time to time, to the Administrative Agent
such appraisals as are required by law or regulation of Real Estate Assets with
respect to which the Administrative Agent has been granted a Lien.
(ii) In order to create in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, a valid and, subject to any filing and/or
recording referred to herein or permitted hereby, perfected First Priority
security interest in certain Material Real Estate Assets as provided in clause
(a) above, the Administrative Agent shall have received from the Borrower or the
applicable Guarantor:
(A) a fully executed and notarized Mortgage, in proper form for recording in all
appropriate places in all applicable jurisdictions, encumbering each owned
Material Real Estate Asset;
(B) an opinion of counsel (which counsel shall be reasonably satisfactory to the
Administrative Agent) in the state in which such owned Material Real Estate
Asset is located with respect to the enforceability of the form(s) of Mortgage
to be recorded in such state and such other matters as the Administrative Agent
may reasonably request, in each case in form and substance reasonably
satisfactory to the Administrative Agent;
(C) in the case of each Leasehold Property that is a Material Real Estate Asset,
(1) a collateral assignment of the lease, in form and substance reasonably
satisfactory to the Administrative Agent, (2) a Landlord Consent and Estoppel
and (3) evidence that such Leasehold Property is a Recorded Leasehold Interest;
(D) (1) an ALTA mortgagee title insurance policy or unconditional commitment
therefor issued by one or more title companies reasonably satisfactory to the
Administrative Agent with respect to each Material Real Estate Asset (each, a
“Title Policy”), in an amount not less than the fair market value of each
Material Real Estate Asset, together with a title report issued by a title
company with respect thereto and copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory to the Administrative Agent and (2) evidence
satisfactory to the Administrative Agent that such Loan Party has paid to the
title company or to the appropriate governmental authorities all expenses and
premiums of the title company and all other sums required in connection with the
issuance of such Title Policy and all recording and stamp taxes (including
mortgage

 

80



--------------------------------------------------------------------------------



 



recording and intangible taxes) payable in connection with recording the
Mortgages for such Material Real Estate Asset in the appropriate real estate
records;
(E) a flood certification with respect to such Material Real Estate Asset and
evidence of flood insurance with respect to each Flood Hazard Property that is
located in a community that participates in the National Flood Insurance
Program, in each case in compliance with any applicable regulations of the FRB,
in form and substance reasonably satisfactory to the Administrative Agent;
(F) an ALTA survey of each Material Real Estate Asset that is not a Leasehold
Property, certified to the Administrative Agent and dated not more than thirty
days prior to the Closing Date; and
(G) reports and other information regarding environmental matters related to
such Material Real Estate Asset as may be reasonably requested by the
Administrative Agent.
Notwithstanding the foregoing, the Administrative Agent shall not take a
security interest in those assets as to which the Administrative Agent shall
determine, in its discretion, that the cost of obtaining such Lien is excessive
in relation to the benefit to the Lenders of the security afforded thereby.
7.12 Further Assurances.
At any time or from time to time upon the request of the Administrative Agent,
each Loan Party will, at its expense, promptly execute, acknowledge and deliver
such further documents and do such other acts and things as the Administrative
Agent may reasonably request in order to effect fully the purposes of the Loan
Documents. In furtherance and not in limitation of the foregoing, each Loan
Party shall take such actions as the Administrative Agent may reasonably request
from time to time to ensure that the Obligations are guarantied by the
Guarantors and are secured by the assets of the Borrower and the Guarantors and
all of the outstanding Equity Interests of the Borrower’s Subsidiaries (subject
to limitations contained in the Loan Documents with respect to Foreign
Subsidiaries) as contemplated hereby and by the other Loan Documents.
7.13 Use of Proceeds.
Use the proceeds of the Credit Extensions solely (a) to finance working capital,
Consolidated Capital Expenditures, Permitted Acquisitions, share repurchases and
bond hedges and for other lawful corporate purposes and (b) to refinance
existing Indebtedness; provided that in no event shall the proceeds of the
Credit Extensions be used in contravention of any Law or of any Loan Document.
7.14 Post Closing.
Within three (3) Business Days following the Closing Date, deliver to the
Administrative Agent all certificates evidencing any certificated Equity
Interests pledged to the Administrative Agent pursuant to the Security
Agreement.

 

81



--------------------------------------------------------------------------------



 



ARTICLE VIII
NEGATIVE COVENANTS
Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations and cancellation or
expiration of all Letters of Credit, such Loan Party shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Article VIII.
8.01 Indebtedness.
No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:
(a) the Obligations;
(b) Indebtedness of any Guarantor to the Borrower or to any other Guarantor, or
of the Borrower to any Guarantor; provided, (i) all such Indebtedness shall be
evidenced by the Intercompany Note, which shall be subject to a First Priority
Lien pursuant to the Security Agreement, (ii) all such Indebtedness shall be
unsecured and subordinated in right of payment to the payment in full of the
Obligations pursuant to the terms of the Intercompany Note and (iii) any payment
by any such Guarantor under any guaranty of the Obligations shall result in a
corresponding reduction of the amount of any Indebtedness owed by such
Subsidiary to the Borrower or to any of its Subsidiaries for whose benefit such
payment is made;
(c) Subordinated Indebtedness of the Borrower (and guarantee obligations of any
Guarantor in respect of such Subordinated Indebtedness so long as such guarantee
obligations are subordinated to the same extent as the obligations of the
Borrower in respect of such Subordinated Indebtedness); provided that both
immediately prior and after giving effect to the incurrence thereof, (i) no
Default or Event of Default shall exist or result therefrom and (ii) the
Borrower and its Subsidiaries are in compliance on a Pro Forma Basis with the
financial covenants set forth in Section 8.07.
(d) Indebtedness incurred by the Borrower or any of its Subsidiaries arising
from agreements providing for indemnification, adjustment of purchase price or
similar obligations (including Indebtedness consisting of the deferred purchase
price of property acquired in a Permitted Acquisition), or from guaranties or
letters of credit, surety bonds or performance bonds securing the performance of
the Borrower or any such Subsidiary pursuant to such agreements, in connection
with Permitted Acquisitions or permitted dispositions of any business, assets or
Subsidiary of the Borrower or any of its Subsidiaries;
(e) Indebtedness that may be deemed to exist pursuant to any guaranties,
performance, surety, statutory, appeal or similar obligations incurred in the
ordinary course of business;
(f) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts; provided, such Indebtedness shall
be extinguished within ten days after the incurrence thereof;
(g) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Subsidiaries;
(h) guaranties by the Borrower of Indebtedness of a Guarantor or guaranties by a
Guarantor of Indebtedness of the Borrower or another Guarantor with respect, in
each case, to Indebtedness

 

82



--------------------------------------------------------------------------------



 



otherwise permitted to be incurred pursuant to this Section 8.01; provided, that
if the Indebtedness that is being guarantied is unsecured and/or subordinated to
the Obligations, the guaranty shall also be unsecured and/or subordinated to the
Obligations;
(i) Indebtedness described in Schedule 8.01, but not any extensions, renewals or
replacements of such Indebtedness except (i) renewals and extensions expressly
provided for in the agreements evidencing any such Indebtedness as the same are
in effect on the date of this Agreement and (ii) refinancings and extensions of
any such Indebtedness if the terms and conditions thereof taken as a whole are
not materially less favorable to the obligor thereon or to the Lenders than the
Indebtedness being refinanced or extended and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being refinanced or
extended; provided, such Indebtedness permitted under the immediately preceding
clause (i) or (ii) above shall not (1) include Indebtedness of an obligor that
was not an obligor with respect to the Indebtedness being extended, renewed or
refinanced, (2) exceed in a principal amount the Indebtedness being renewed,
extended or refinanced or (3) be incurred, created or assumed if any Default or
Event of Default has occurred and is continuing or would result therefrom;
(j) Indebtedness with respect to Capital Leases and purchase money Indebtedness
in an aggregate amount not to exceed at any time $25,000,000, and any
extensions, renewals or refinancings thereof; provided, any such Indebtedness
shall be secured only by the asset(s) acquired in connection with the incurrence
of such Indebtedness;
(k) (i) Indebtedness of a Person or Indebtedness attaching to assets of a Person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by the Borrower or any of its Subsidiaries, in each case after
the Closing Date as the result of a Permitted Acquisition, in an aggregate
amount not to exceed $50,000,000 at any one time outstanding, provided that
(1) such Indebtedness existed at the time such Person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof and (2) such Indebtedness is not guaranteed in any respect
by the Borrower or any Subsidiary (other than by any such Person that so becomes
a Subsidiary) and (ii) any refinancing, refunding, renewal or extension of any
Indebtedness specified in subclause (i) above, provided, that (x) the principal
amount of any such Indebtedness is not increased above the principal amount
thereof outstanding immediately prior to such refinancing, refunding, renewal or
extension, (y) the direct and contingent obligors with respect to such
Indebtedness are not changed and (z) such Indebtedness shall not be secured by
any assets other than the assets securing the Indebtedness being renewed,
extended or refinanced;
(l) Indebtedness of any HMO Subsidiary to (i) any other wholly-owned HMO
Subsidiary or (ii) the Borrower or any Guarantor to extent permitted as an
Investment pursuant to clauses (i), (l) and (q) of Section 8.06;
(m) Indebtedness incurred in the ordinary course of business and owed to any
Person providing property, casualty or liability insurance to the Borrower or
its Subsidiaries, so long as such Indebtedness shall not be in excess of the
amount of the unpaid cost of and shall be incurred only to defer the cost of
such insurance for a period of twelve months after the date on which such
Indebtedness is incurred and such Indebtedness shall only be outstanding during
such twelve-month period;
(n) subordinated Indebtedness (subordinated on terms reasonably satisfactory to
the Administrative Agent) of the Borrower or any Guarantor consisting of
promissory notes issued to current or former directors, consultants, managers,
officers and employees or their spouses or estates to purchase or redeem an
Equity Interest of the Borrower issued to such person not to exceed $5,000,000
in aggregate principal amount per fiscal year and $10,000,000 in aggregate
principal amount prior to the Maturity Date for the Term Loan; provided that
such amount shall be reduced dollar-for-dollar by payments made

 

83



--------------------------------------------------------------------------------



 



pursuant to Section 8.04(a) (other than payments made with proceeds from
issuances of Qualified Equity Interests attributed thereto);
(o) Indebtedness of the Borrower or any Guarantor under Swap Contracts entered
into with a Lender or an Affiliate of a Lender; provided that if such Swap
Contracts relate to interest rates, (i) such Swap Contracts relate to payment
obligations on Indebtedness otherwise permitted to be incurred by the Loan
Documents and (ii) the notional principal amount of such Swap Contracts at the
time incurred does not exceed the principal amount of the Indebtedness to which
such Swap Contracts relate; and
(p) Convertible Indebtedness of the Borrower incurred prior to March 31, 2010,
in an aggregate principal amount not to exceed $200,000,000.
(q) other unsecured Indebtedness of the Borrower and its Subsidiaries so long as
(i) no Default exists, (ii) after giving effect to such issuance, the Borrower
and its Subsidiaries are in compliance on a Pro Forma Basis with the financial
covenants set forth in Section 8.07, (iii) the pro forma Consolidated Total
Leverage Ratio is 0.25 less than the then required Consolidated Total Leverage
Ratio set forth in Section 8.07(b) and (iv) the Borrower’s Liquidity is greater
than or equal to $50,000,000.
8.02 Liens.
No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or permit to exist any Lien on or with respect
to any of its properties or assets of any kind, whether now owned or hereafter
acquired, except:
(a) Liens in favor of the Administrative Agent for the benefit of the holders of
the Obligations granted pursuant to any Loan Document;
(b) Liens for Taxes, assessments and governmental charges not yet due and
payable or delinquent and Liens for Taxes, assessments and governmental charges
if the corresponding liability is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted;
(c) statutory Liens of landlords, banks (and rights of set-off), carriers,
warehousemen, mechanics, repairmen, workmen and materialmen and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401(a)(29)
or 412(n) of the Internal Revenue Code or by ERISA), in each case incurred in
the ordinary course of business (i) for amounts not yet overdue or (ii) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of five days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;
(d) Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return of money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
(e) easements, rights of way, restrictions, encroachments and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Borrower and its Subsidiaries;

 

84



--------------------------------------------------------------------------------



 



(f) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;
(g) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder;
(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(j) any zoning or similar law or regulation or right reserved to or vested in
any governmental office or agency to control or regulate the use of any real
property;
(k) non-exclusive outbound licenses of patents, copyrights, trademarks and other
intellectual property rights granted by the Borrower or any of its Subsidiaries
in the ordinary course of business and not interfering in any respect with the
ordinary conduct of or materially detracting from the value of the business of
the Borrower and its Subsidiaries;
(l) Liens described in Schedule 8.02 and any Lien granted as a replacement or
substitute therefor; provided that any such replacement or substitute Lien
(i) does not secure an aggregate amount of Indebtedness, if any, greater than
that secured on the Closing Date and (ii) does not encumber any property other
than the property subject thereto on the Closing Date;
(m) Liens securing Indebtedness permitted pursuant to Section 8.01(j), and any
permitted extensions, renewals or refinancings thereof; provided, any such Lien
shall encumber only the assets acquired with the proceeds of such Indebtedness;
(n) Liens securing Indebtedness permitted pursuant to Section 8.01(k), and any
permitted extensions, renewals or refinancings thereof; provided, any such Lien
shall encumber only the assets encumbered at the time of the Permitted
Acquisition;
(o) Liens securing Indebtedness permitted pursuant to Section 8.01(m); provided
any such Lien shall encumber only the rights and interests under the insurance
policy that secures such Indebtedness;
(p) Liens of sellers of goods to the Borrower or any of its Subsidiaries arising
under Article 2 of the UCC in effect in the relevant jurisdiction in the
ordinary course of business, covering only the goods sold and covering only the
unpaid purchase price not yet due and payable for such goods and related
expenses;
(q) Liens arising out of judgments, attachments or awards not resulting in an
Event of Default and in respect of which the Borrower or its Subsidiaries shall
in good faith be prosecuting an appeal or proceedings for review and in respect
of which there shall have been obtained a subsisting stay of execution pending
such appeal or proceedings and, in the case of any such Lien that has or may
become a Lien against any of the Collateral, such Lien and the contest thereof
shall satisfy the Contested Collateral Lien Conditions;
(r) Leases or licenses of the assets or properties of the Borrower or any of its
Subsidiaries, in each case entered into in the ordinary course of the Borrower’s
or such Subsidiary’s business and not

 

85



--------------------------------------------------------------------------------



 



interfering in any material respect with the ordinary conduct of or materially
detracting from the value of the business of the Borrower and its Subsidiaries;
(s) Liens on property of a Person existing at the time such Person is acquired
or merged with or into or consolidated with the Borrower or any of its
Subsidiaries to the extent permitted hereunder (and not created in anticipation
or contemplation thereof); provided that such Liens do not extend to property
not subject to such Liens at the time of acquisition (other than improvements
thereon);
(t) Liens deemed to exist in connection with Investments permitted under
Section 8.06 that are the subject of repurchase obligations incurred in the
ordinary course of business;
(u) Liens of a collecting bank arising in the ordinary course of business under
Section 4-210 of the UCC in effect in the relevant jurisdiction covering only
the items being collected upon; and
(v) other Liens on assets other than the Collateral securing Indebtedness in an
aggregate amount not to exceed $25,000,000 at any time outstanding.
8.03 No Further Negative Pledges.
Except with respect to (a) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to a permitted disposition, (b) restrictions by reason of customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and similar agreements entered into in the ordinary course of
business (provided that such restrictions are limited to the property or assets
secured by such Liens or the property or assets subject to such leases, licenses
or similar agreements, as the case may be) and (c) restrictions identified on
Schedule 8.03, no Loan Party nor any of its Subsidiaries shall enter into any
agreement prohibiting the creation or assumption of any Lien upon any of its
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.
8.04 Restricted Payments.
No Loan Party shall, nor shall it permit any of its Subsidiaries or Affiliates
through any manner or means or through any other Person to, directly or
indirectly, declare, order, pay, make or set apart, or agree to declare, order,
pay, make or set apart, any sum for any Restricted Payment except that:
(a) the Borrower may make payments to repurchase or redeem Qualified Equity
Interests of the Borrower held by officers, directors or employees or former
officers, directors or employees (or their transferees, estates or beneficiaries
under their estates) of any Loan Party, upon their death, disability,
retirement, severance or termination of employment or service; provided that the
aggregate cash consideration paid for all such redemptions and payments
(i) shall not exceed, in any fiscal year, $10,000,000 plus any cash proceeds
from sales or issuances of Qualified Equity Interests of the Borrower at
substantially the same time as such repurchase or redemption and (ii) shall not
exceed in the aggregate during the term of this Agreement, $15,000,000 plus any
cash proceeds from sales or issuances of Qualified Equity Interests at
substantially the same time as such repurchase or redemption, plus, in each case
the proceeds of any “key-man” life insurance policies; provided, further, that
such amount shall be reduced dollar-for-dollar by payments made in respect of
Indebtedness incurred pursuant to Section 8.01(n);
(b) on or before March 31, 2010, the Borrower may make payments in an aggregate
amount not to exceed $30,000,000 to purchase or redeem Qualified Equity
Interests of the Borrower in connection with the issuance of Convertible
Indebtedness;

 

86



--------------------------------------------------------------------------------



 



(c) the Borrower and its Subsidiaries may make such payments as are necessary in
connection with Related Convertible Debt Derivative Transactions;
(d) if the Consolidated Total Leverage Ratio, as of the end of any fiscal year,
is less than 0.50 to 1.0, then the Borrower and its Subsidiaries shall be
permitted to make Restricted Payments without limitation during the next
succeeding fiscal year; provided that after giving effect to any such Restricted
Payment (including any Indebtedness incurred in connection therewith), the
Consolidated Total Leverage Ratio (calculated on a Pro Forma Basis after giving
effect to such Restricted Payment) shall be less than 0.50 to 1.0;
(e) if the Consolidated Total Leverage Ratio, as of the end of any fiscal year,
is greater than or equal to 0.50 to 1.0 but less than 1.0 to 1.0, then the
Borrower and its Subsidiaries shall be permitted to make Restricted Payments
during the next succeeding fiscal year in an amount not to exceed, in the
aggregate, during such fiscal year: the sum of (A) $150,000,000 plus (B) the
portion of Consolidated Excess Cash Flow not required to prepay the Loans
pursuant to Section 2.05(b)(iii) from the preceding fiscal year plus
(C) beginning with any fiscal year commencing on or after January 1, 2012, the
portion of Consolidated Excess Cash Flow not required to be prepay the Loans
pursuant to Section 2.05(b)(iii) for the second preceding fiscal year (i.e. for
fiscal year 2012, the fiscal year ending December 31, 2010) and not used to make
Restricted Payments during the preceding fiscal year; provided that after giving
effect to any such Restricted Payment (including any Indebtedness incurred in
connection therewith), the Consolidated Total Leverage Ratio (calculated on a
Pro Forma Basis after giving effect to such Restricted Payment) shall be less
than 1.0 to 1.0; and
(f) if the Consolidated Total Leverage Ratio, as of the end of any fiscal year,
is greater than or equal to 1.0 to 1.0, then the Borrower and its Subsidiaries
shall be permitted to make Restricted Payments during the next succeeding fiscal
year in an amount not to exceed, in the aggregate, during such fiscal year: the
sum of (A) $100,000,000 plus (B) the portion of Consolidated Excess Cash Flow
not required to prepay the Loans pursuant to Section 2.05(b)(iii) from the
preceding fiscal year plus (C) beginning with any fiscal year commencing on or
after January 1, 2012, the portion of Consolidated Excess Cash Flow not required
to be prepay the Loans pursuant to Section 2.05(b)(iii) for the second preceding
fiscal year (i.e. for fiscal year 2012, the fiscal year ending December 31,
2010) and not used to make Restricted Payments during the preceding fiscal year;
provided that after giving effect to any such Restricted Payment (including any
Indebtedness incurred in connection therewith), the Consolidated Total Leverage
Ratio (calculated on a Pro Forma Basis after giving effect to such Restricted
Payment) shall not exceed the Consolidated Total Leverage Ratio required by
Section 8.07(b).
8.05 Restrictions on Subsidiary Distributions.
Except as provided herein and in the other Loan Documents, no Loan Party shall,
nor shall it permit any of its Subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary of the Borrower to (a) pay dividends
or make any other distributions on any of such Subsidiary’s Equity Interests
owned by the Borrower or any other Subsidiary of the Borrower, (b) repay or
prepay any Indebtedness owed by such Subsidiary to the Borrower or any other
Subsidiary of the Borrower, (c) make loans or advances to the Borrower or any
other Subsidiary of the Borrower, or (d) transfer, lease or license any of its
property or assets to the Borrower or any other Subsidiary of the Borrower other
than (i) restrictions in agreements evidencing Indebtedness permitted by
Section 8.01(k) that impose restrictions on the property so acquired,
(ii) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements and similar agreements entered into in the ordinary course of
business, (iii) restrictions that are or were created by virtue of any transfer
of,

 

87



--------------------------------------------------------------------------------



 



agreement to transfer or option or right with respect to any property, assets or
Equity Interests not otherwise prohibited under this Agreement,
(iv) restrictions described on Schedule 8.05, (v) restrictions pursuant to
applicable Requirements of Law; (vi) restrictions on deposits imposed by
suppliers or landlords under contracts entered into in the ordinary course of
business; (vii) any instrument or agreement assumed in connection with any
Permitted Acquisition, which encumbrance or restriction is not applicable to any
Person, or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired, so long as such agreement or
instrument was not entered into in connection with or in contemplation of such
Permitted Acquisition or (viii) any encumbrances or restrictions imposed by any
amendments or refinancings that are otherwise permitted by the Loan Documents of
the contracts, instruments or obligations referred to in clause (vii) above;
provided that such amendments or refinancings are not materially more
restrictive with respect to such encumbrances and restrictions than those prior
to such amendment or refinancing.
8.06 Investments.
No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, make or own any Investment in any Person, including any joint
venture, except:
(a) Investments in cash and Cash Equivalents;
(b) equity Investments owned as of the Closing Date in any Subsidiary and
Investments made after the Closing Date in the Borrower and any Guarantor;
(c) Investments (i) in any Securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors, (ii) deposits,
prepayments and other credits to suppliers and others made in the ordinary
course of business consistent with the past practices of the Borrower and its
Subsidiaries and (iii) represented by the endorsement of negotiable instruments
held for collection in the ordinary course of business;
(d) intercompany loans and advances to the extent permitted under
Section 8.01(b);
(e) Consolidated Capital Expenditures with respect to the Borrower and the
Guarantors permitted by Section 8.07(c);
(f) loans and advances to directors, officers and employees of the Borrower and
its Subsidiaries made in the ordinary course of business in an aggregate
principal amount not to exceed $5,000,000 at any time outstanding;
(g) Permitted Acquisitions;
(h) Investments described in Schedule 8.06;
(i) [Reserved];
(j) (i) Required Advances, (ii) RS Advances and (iii) other advances to Contract
Providers in an aggregate amount outstanding pursuant to this clause (iii) not
to exceed $2,500,000 at any one time outstanding;
(k) to the extent constituting an Investment, any Related Convertible Debt
Derivative Transaction entered into by the Borrower;

 

88



--------------------------------------------------------------------------------



 



(l) intercompany Investments by the Borrower or any Guarantor in any Person,
that, prior to such Investment, is an HMO Subsidiary (including, without
limitation, guarantees with respect to obligations of any such HMO Subsidiary,
loans made to any such HMO Subsidiary and Investments resulting from mergers
with or sales of assets to any such HMO Subsidiary) in an aggregate amount not
to exceed (i) the amount outstanding on the Closing Date, plus (ii) $10,000,000,
plus (iii) the amount dividended, distributed or otherwise paid to any Loan
Party by an HMO Subsidiary that is reinvested in a different HMO Subsidiary
within 180 days of such dividend, distribution or other payment, plus (iv) other
amounts as required by applicable Requirements of Law (including minimum capital
requirements) or as necessary to comply with the provisions of this Agreement;
provided that Investments pursuant to clauses (ii), (iii) and (iv) above may not
be made if at such time a Default or an Event of Default has occurred and is
continuing under Section 9.01(a), (f) or (g);
(m) Swap Contracts entered into by the Borrower or its Subsidiaries and
permitted pursuant to Section 8.01(o);
(n) Investments made by the Borrower or any Guarantor as a result of
consideration received in connection with a Disposition made in compliance with
Section 8.08;
(o) guarantees and other contingent obligations permitted under Section 8.01;
(p) accounts receivable owing to any of them if created or acquired in the
ordinary course of business and payable or dischargeable in accordance with
customary terms; and
(q) other Investments in Subsidiaries of the Borrower other than Guarantors in
an aggregate amount not to exceed $10,000,000 at any time outstanding.
8.07 Financial Covenants.
(a) Statutory Net Worth Ratio. As of the end of each fiscal quarter:
(i) Each HMO Subsidiary operating in a state that requires risk-based capital
reporting (each such HMO Subsidiary, a “RBC HMO”) shall not permit its Statutory
Net Worth to be less than 10% above the upper limit of the Regulatory Action
Level in such state; and
(ii) Each HMO Subsidiary operating in a state that does not require risk-based
capital reporting shall not permit its ratio of (A) Statutory Net Worth to
(B) such state’s Statutory Net Worth requirement to be less than 1.10 to 1.00;
provided that in no event will the amount required pursuant to this clause
(ii) be greater than the amount which would be required if clause (i) above were
applicable to such HMO Subsidiary.
In each case above, so long as an HMO Subsidiary maintains at least the
applicable minimum Statutory Net Worth threshold of the state in which it
operates, (1) unrestricted cash and Cash Equivalents of the Borrower and (2) any
unused availability under the Revolving Commitments may be included in the
computation of its Statutory Net Worth if necessary to comply with the
applicable Statutory Net Worth requirement. Compliance with the applicable
Statutory Net Worth requirement will be determined at the end of each fiscal
quarter (using as the denominator in each case, for the first three fiscal
quarters of each year, the prescribed level as of the end of the preceding
fiscal year and for the last fiscal quarter of each fiscal year, the prescribed
level as of the end of such fiscal year).

 

89



--------------------------------------------------------------------------------



 



(b) Consolidated Total Leverage Ratio. The Borrower shall not permit the
Consolidated Total Leverage Ratio as of the last day of any fiscal quarter,
beginning with the fiscal quarter ending March 31, 2010, to exceed (i) from
March 31, 2010 through March 31, 2012, 2.0 to 1.0 and (ii) from June 30, 2012
and thereafter, 1.75 to 1.0.
(c) Maximum Consolidated Capital Expenditures. During any fiscal year, the
Borrower shall not and shall not permit its Subsidiaries to, make or incur
Consolidated Capital Expenditures in an amount that would exceed in the
aggregate, the sum of (i) 1.5% of the consolidated gross revenues of the
Borrower and its Subsidiaries generated during the preceding fiscal year plus
(ii) beginning with the fiscal year ending December 31, 2011, the amount of
Consolidated Capital Expenditures permitted but not expended under clause
(i) above for the prior fiscal year (but not to exceed, for the purposes of this
clause (ii), $10,000,000).
8.08 Fundamental Changes; Disposition of Assets; Acquisitions.
No Loan Party shall, nor shall it permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
license, exchange, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or any part of its business, assets or property of
any kind whatsoever, whether real, personal or mixed and whether tangible or
intangible, whether now owned or hereafter acquired, leased or licensed, or
acquire by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials, equipment and other fixed or capital assets in the
ordinary course of business) the business, property or fixed assets of, or stock
or other evidence of beneficial ownership of, any Person or any division or line
of business or other business unit of any Person, except:
(a) any Subsidiary of the Borrower may be merged with or into the Borrower or
any Guarantor, or be liquidated, wound up or dissolved, or all or any part of
its business, property or assets may be conveyed, sold, leased, transferred or
otherwise disposed of, in one transaction or a series of transactions, to the
Borrower or any Guarantor; provided, in the case of such a merger, the Borrower
or such Guarantor (and in any event, if the Borrower is party to such
transaction, the Borrower), as applicable, shall be the continuing or surviving
Person;
(b) sales or other dispositions of assets that do not constitute Dispositions;
(c) Dispositions, the proceeds of which (valued at the principal amount thereof
in the case of non-cash proceeds consisting of notes or other debt Securities
and valued at fair market value in the case of other non-cash proceeds) (i) are
less than $1,000,000 with respect to any single Disposition or series of related
Dispositions and (ii) when aggregated with the proceeds of all other
Dispositions made pursuant to this clause (c) within the same fiscal year, are
less than $5,000,000; provided (1) the consideration received for such assets
shall be in an amount at least equal to the fair market value thereof
(determined in good faith by the board of directors of the Borrower (or similar
governing body)), (2) no less than 75% thereof shall be paid in cash and (3) the
Net Cash Proceeds thereof shall be applied as required by Section 2.05(b);
(d) Permitted Transfers;
(e) Investments made in accordance with Section 8.06;
(f) leases or subleases of real or personal property in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of or materially detracting from the value of the business of the Borrower and
its Subsidiaries; and

 

90



--------------------------------------------------------------------------------



 



(g) sales of non-core assets acquired in a Permitted Acquisition; provided that
such sales shall be consummated within 270 days of the Permitted Acquisition
provided further (i) the consideration received for such assets shall be in an
amount at least equal to the fair market value thereof (determined in good faith
by the board of directors of the Borrower (or similar governing body)), (ii) no
less than 75% thereof shall be paid in cash and (iii) the Net Cash Proceeds
thereof shall be applied as and to the extent required by Section 2.05(b).
8.09 Disposal of Subsidiary Interests.
Except for any sale of all of its interests in the Equity Interests of any of
its Subsidiaries in compliance with the provisions of Section 8.08, no Loan
Party shall, nor shall it permit any of its Subsidiaries to, (a) directly or
indirectly sell, assign, pledge or otherwise encumber or dispose of any Equity
Interests of any of its Subsidiaries, except to qualify directors if required by
applicable law; or (b) permit any of its Subsidiaries directly or indirectly to
sell, assign, pledge or otherwise encumber or dispose of any Equity Interests of
any of its Subsidiaries, except, in the case of clauses (a) and (b), to another
Loan Party (subject to the restrictions on such disposition otherwise imposed
hereunder), or to qualify directors if required by applicable law.
8.10 Sales and Lease Backs.
No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, enter into any Sale and Leaseback Transaction.
8.11 Transactions with Affiliates.
No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of the Borrower on terms that are less favorable to
the Borrower or that Subsidiary, as the case may be, than those that might be
obtained at the time from a Person who is not such a holder or Affiliate;
provided, the foregoing restriction shall not apply to (a) any transaction
solely among the Borrower and/or one or more Guarantors; (b) reasonable and
customary fees paid to members of the board of directors (or similar governing
body) of the Borrower and its Subsidiaries; (c) compensation arrangements for
officers and other employees of the Borrower and its Subsidiaries entered into
in the ordinary course of business; (d) transactions described in Schedule 8.11;
(e) Restricted Payments permitted by Section 8.04; (f) Indebtedness permitted by
clauses (b), (d), (h) and (l) of Section 8.01 and Investments permitted by
clauses (d), (f), (g), (l) and (q) of Section 8.06; (g) sales of Qualified
Equity Interests of the Borrower to Affiliates of the Borrower not otherwise
prohibited by the Loan Documents and the granting of registration and other
customary rights in connection therewith; and (h) any transaction with an
Affiliate where the only consideration paid is Qualified Equity Interests of the
Borrower.
8.12 Conduct of Business.
From and after the Closing Date, no Loan Party shall, nor shall it permit any of
its Subsidiaries to, engage in any business other than (a) the businesses
engaged in by such Loan Party on the Closing Date, any reasonable extension or
expansion thereof, and similar or related businesses and other businesses that,
in the good faith judgment of the Board of Directors of the Borrower, support or
enhance the aforesaid businesses and (b) such other lines of business as may be
consented to by Required Lenders.
8.13 Amendments or Waivers of Organizational Documents.

 

91



--------------------------------------------------------------------------------



 



No Loan Party shall nor shall it permit any of its Subsidiaries to, agree to any
material amendment, restatement, supplement or other modification to, or waiver
of, any of its Organizational Documents after the Closing Date in a manner that
is adverse to the Lenders without in each case obtaining the prior written
consent of Required Lenders to such amendment, restatement, supplement or other
modification or waiver.
8.14 Amendments or Waivers with respect to Subordinated Indebtedness.
No Loan Party shall, nor shall it permit any of its Subsidiaries to, amend or
otherwise change the terms of any Subordinated Indebtedness, or make any payment
consistent with an amendment thereof or change thereto, if the effect of such
amendment or change is to increase the interest rate on such Subordinated
Indebtedness, change (to earlier dates) any dates upon which payments of
principal or interest are due thereon, change any event of default or condition
to an event of default with respect thereto (other than to eliminate any such
event of default or increase any grace period related thereto), change the
redemption, payment, prepayment or defeasance provisions thereof, or change the
subordination provisions of any Subordinated Indebtedness (or of any guaranty
thereof), if the effect of such amendment or change, together with all other
amendments or changes made, is to increase materially the obligations of the
obligor thereunder or to confer any additional rights on the holders of such
Subordinated Indebtedness (or a trustee or other representative on their behalf)
which would be adverse to any Loan Party or the Lenders.
8.15 Fiscal Year.
No Loan Party shall, nor shall it permit any of its Subsidiaries to change its
fiscal year end from December 31.
8.16 Anti-Terrorism Law; Anti-Money Laundering.
No Loan Party shall, nor shall it permit any of its Subsidiaries to, directly or
indirectly, (a) knowingly conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in Section 6.26, (b) knowingly deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (c) knowingly engage
in or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law (and the Loan Parties shall deliver to the
Lenders any certification or other evidence requested from time to time by any
Lender in its reasonable discretion, confirming the Loan Parties’ compliance
with this Section 8.16).
8.17 Embargoed Person.
No Loan Party shall, nor shall it permit any of its Subsidiaries to, knowingly
cause or permit (a) any of the funds or properties of the Loan Parties that are
used to repay the Loans to constitute property of, or be beneficially owned
directly or indirectly by, any person subject to sanctions or trade restrictions
under United States law (“Embargoed Person” or “Embargoed Persons”) that is
identified on (i) the “List of Specially Designated Nationals and Blocked
Persons” maintained by OFAC and/or on any other similar list maintained by OFAC
pursuant to any authorizing statute including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Order or
Requirement of Law promulgated thereunder, with the result that the investment
in the Loan Parties (whether directly or indirectly) is prohibited by a
Requirement of Law, or the Loans made by the Lenders would be in violation of a
Requirement of Law,

 

92



--------------------------------------------------------------------------------



 



or (ii) the Executive Order, any related enabling legislation or any other
similar Executive Orders or (b) any Embargoed Person to have any direct or
indirect interest, of any nature whatsoever in the Loan Parties, with the result
that the investment in the Loan Parties (whether directly or indirectly) is
prohibited by a Requirement of Law or the Loans are in violation of a
Requirement of Law.
ARTICLE IX
EVENTS OF DEFAULT AND REMEDIES
9.01 Events of Default.
Any of the following shall constitute an Event of Default:
(a) Failure to Make Payments When Due. Failure by the Borrower to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; (ii) when due any amount payable to any L/C Issuer in reimbursement
of any drawing under a Letter of Credit; or (iii) any interest on any Loan or
any fee or any other amount due hereunder within five days after the date due;
or
(b) Default in Other Agreements. (i) Failure of any Loan Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in Section 9.01(a)) in an individual principal amount
of $10,000,000 or more or with an aggregate principal amount of $20,000,000 or
more, in each case beyond the grace period, if any, provided therefor; or
(ii) breach or default by any Loan Party with respect to any other material term
of (1) one or more items of Indebtedness in the individual or aggregate
principal amounts referred to in clause (i) above or (2) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness,
in each case beyond the grace period, if any, provided therefor, if the effect
of such breach or default is to cause, or to permit the holder or holders of
that Indebtedness (or a trustee on behalf of such holder or holders), to cause,
that Indebtedness to become or be declared due and payable (or redeemable) prior
to its stated maturity or the stated maturity of any underlying obligation, as
the case may be; or
(c) Breach of Certain Covenants. Failure of any Loan Party to perform or comply
with any term or condition contained in Section 7.01, Section 7.02, Section 7.13
or Article VIII; or
(d) Breach of Representations, etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any statement or certificate at any time given by any Loan Party or any of
its Subsidiaries in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect as of the date made or
deemed made; or
(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other clause of this
Section 9.01, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) a Responsible Officer of such Loan Party
becoming aware of such default or (ii) receipt by the Borrower of notice from
the Administrative Agent or any Lender of such default; or
(f) Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrower or any of its Subsidiaries in an involuntary case under any Debtor
Relief Law now or hereafter in effect, which decree or order is not

 

93



--------------------------------------------------------------------------------



 



stayed; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against the
Borrower or any of its Subsidiaries under any Debtor Relief Law now or hereafter
in effect; or a decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over the Borrower or any of its
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of the Borrower or any of its Subsidiaries
for all or a substantial part of its property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of the Borrower or any of its Subsidiaries and any such event
described in this clause (ii) shall continue for sixty days without having been
dismissed, bonded or discharged; or
(g) Voluntary Bankruptcy; Appointment of Receiver, etc. (i) the Borrower or any
of its Subsidiaries shall have an order for relief entered with respect to it or
shall commence a voluntary case under any Debtor Relief Law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; or the Borrower or any of its Subsidiaries shall make any assignment
for the benefit of creditors; or (ii) the Borrower or any of its Subsidiaries
shall be unable, or shall fail generally, or shall admit in writing its
inability, to pay its debts as such debts become due; or the board of directors
(or similar governing body) of the Borrower or any of its Subsidiaries (or any
committee thereof) shall adopt any resolution or otherwise authorize any action
to approve any of the actions referred to in this Section 9.01(g) or in
Section 9.01(f); or
(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in any individual case an amount in excess of
$10,000,000 or (ii) in the aggregate at any time an amount in excess of
$20,000,000 (in either case to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against the Borrower or any of its Subsidiaries or any
of their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or
(i) Dissolution. Any order, judgment or decree shall be entered against any Loan
Party decreeing the dissolution or split up of such Loan Party, and such order
shall remain undischarged or unstayed for a period in excess of thirty days; or
(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events which
individually or in the aggregate results in or might reasonably be expected to
result in liability of the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates in excess of $5,000,000 during the term hereof; or
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 412(n) of
the Internal Revenue Code or under ERISA; or
(k) Change of Control. A Change of Control shall occur; or
(l) Guaranties, Collateral Documents and other Loan Documents. At any time after
the execution and delivery thereof, (i) the Guaranty for any reason, other than
the satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void, or any Guarantor shall repudiate its obligations thereunder, (ii) this
Agreement or any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or the Administrative

 

94



--------------------------------------------------------------------------------



 



Agent shall not have or shall cease to have a valid and perfected Lien in any
material Collateral purported to be covered by the Collateral Documents with the
priority required by the relevant Collateral Document, in each case for any
reason other than the failure of the Administrative Agent or any other holder of
the Obligations to take any action within its control, or (iii) any Loan Party
shall contest the validity or enforceability of any Loan Document in writing or
deny in writing that it has any further liability, including with respect to
future advances by the Lenders, under any Loan Document to which it is a party
or shall contest the validity or perfection of any Lien in any Collateral
purported to be covered by the Collateral Documents; or
(m) Subordination. Any Subordinated Indebtedness or the guarantees thereof shall
cease, for any reason, to be validly subordinated to the Borrower’s Obligations
hereunder or the obligations of the Guarantors hereunder in respect thereof, as
the case may be, as provided in any Subordinated Indebtedness Indenture, or any
Loan Party, any Affiliate of any Loan Party, the trustee in respect of any
Subordinated Indebtedness, as the case may be, or the holders of at least 25% in
aggregate principal amount of the Subordinated Indebtedness, as the case may be,
shall so assert; or
(n) HMO Event. (i) There occurs an HMO Event with respect to the Borrower or any
of its Subsidiaries that could reasonably be expected to have a Material Adverse
Effect and such HMO Event shall remain unremedied for ninety days after the
occurrence thereof (or such lesser period of time, if any, as the HMO Regulator
administering the HMO Regulations shall have imposed for the cure of such HMO
Event), (ii) the HMO Subsidiaries, taken as a whole, shall suffer a net loss of
20% or more of their Medicare Advantage Program plan (or any successor plan
thereto) members in the aggregate (other than as the result of any Disposition
permitted hereunder), as measured from the beginning of the previous month or
from the close of the immediately preceding fiscal year that could reasonably be
expected to have a Material Adverse Effect; or
(o) Exclusion Event. There shall occur an Exclusion Event that could reasonably
be expected to have a Material Adverse Effect; or
(p) Criminal Indictment. The Borrower becomes subject to a criminal indictment
(i) that could reasonably be expected to have a Material Adverse Effect or
(ii) that results in a conviction or other criminal outcome adverse to the
Borrower that could reasonably be expected to have a Material Adverse Effect.
9.02 Remedies Upon Event of Default.
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;
(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

 

95



--------------------------------------------------------------------------------



 



(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
9.03 Application of Funds.
After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the respective L/C
Issuers and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party or any Subsidiary
and any Lender, or any Affiliate of a Lender, ratably among the Lenders (and, in
the case of such Swap Contracts, Affiliates of Lenders) and the L/C Issuers in
proportion to the respective amounts described in this clause Third held by
them;
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of breakage, termination
or other payments, and any interest accrued thereon, due under any Swap Contract
between any Loan Party or any Subsidiary and any Lender, or any Affiliate of a
Lender,(c) payments of amounts due under any Treasury Management Agreement
between any Loan Party or any Subsidiary and any Lender, or any Affiliate of a
Lender and (d) Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit, ratably among the Lenders
(and, in the case of such Swap Contracts and Treasury Management Agreements,
Affiliates of Lenders) and the L/C Issuers in proportion to the respective
amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters

 

96



--------------------------------------------------------------------------------



 



of Credit as they occur. If any amount remains on deposit as Cash Collateral
after all Letters of Credit have either been fully drawn or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.
ARTICLE X
ADMINISTRATIVE AGENT
10.01 Appointment and Authority.
Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions.
The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential counterparty to a Swap Contract and potential
counterparty to a Treasury Management Agreement) and each of the L/C Issuers
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 10.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article X and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.
10.02 Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
10.03 Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

97



--------------------------------------------------------------------------------



 



(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.04 Reliance by the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent

 

98



--------------------------------------------------------------------------------



 



accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
10.05 Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.
10.06 Resignation of Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuers under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and as Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor

 

99



--------------------------------------------------------------------------------



 



L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.
10.07 Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
10.08 No Other Duties; Etc.
Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.
10.09 Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations arising under the Loan Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders, the L/C Issuers and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the L/C
Issuers and the Administrative Agent under Sections 2.03(i) and (j), 2.09 and
11.04) allowed in such judicial proceeding; and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization,

 

100



--------------------------------------------------------------------------------



 



arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or any L/C Issuer to authorize the Administrative Agent to vote in
respect of the claim of any Lender or any L/C Issuer in any such proceeding.
10.10 Collateral and Guaranty Matters.
The Lenders and the L/C Issuers irrevocably authorize the Administrative Agent,
at its option and in its discretion,
(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Revolving
Commitments and payment in full of all Obligations (other than contingent
indemnification obligations and obligations under Swap Contracts and Treasury
Management Agreements) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable L/C Issuer shall have been made),
(ii) that is transferred or to be transferred as part of or in connection with
any Disposition permitted hereunder or under any other Loan Document or any
Involuntary Disposition, or (iii) as approved in accordance with Section 11.01;
(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(m); and
(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.
ARTICLE XI
MISCELLANEOUS
11.01 Amendments, Etc.
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
further, that
(a) no such amendment, waiver or consent shall:
(i) extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);

 

101



--------------------------------------------------------------------------------



 



(ii) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) or any scheduled reduction of
the Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;
(iii) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such amount; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;
(iv) change any provision of this Section 11.01(a) or the definition of
“Required Lenders” without the written consent of each Lender directly affected
thereby;
(v) release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral;
(vi) release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.08, all or substantially
all of the value of the Guaranty without the written consent of each Lender
whose Obligations are guarantied thereby, except to the extent such release is
permitted pursuant to Section 10.10 (in which case such release may be made by
the Administrative Agent acting alone); or
(b) prior to the termination of the Revolving Commitments, unless also signed by
Lenders (other than Defaulting Lenders) holding in the aggregate at least a
majority of the Revolving Commitments, no such amendment, waiver or consent
shall, (i) waive any Default for purposes of Section 5.02(b), (ii) amend,
change, waive, discharge or terminate Sections 5.02 or 9.01 in a manner adverse
to such Lenders or (iii) amend, change, waive, discharge or terminate
Section 8.07 (or any defined term used therein) or this Section 11.01(b); or
(c) unless also signed by Lenders (other than Defaulting Lenders) holding in the
aggregate at least a majority of the Outstanding Amount of the Term Loan, no
such amendment, waiver or consent shall (i) amend, change, waive, discharge or
terminate Section 2.05(b)(vi) so as to alter the manner of application of
proceeds of any mandatory prepayment required by Section 2.05(b)(ii), (iii),
(iv) or (v) hereof or (ii) amend, change, waive, discharge or terminate this
Section 11.01(c) (other than to provide other term loan Lenders with
proportional rights under this Section 11.01(c));
(d) unless also signed by the L/C Issuers, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by them;
(e) unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;
and
(f) unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

 

102



--------------------------------------------------------------------------------



 



provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letters may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender, (iii) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iv) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.
11.02 Notices; Effectiveness; Electronic Communications.
(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:
(i) if to any Loan Party, the Administrative Agent, Bank of America as L/C
Issuer or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 11.02;
and
(ii) if to any other Lender or any other L/C Issuer, to the address, telecopier
number, electronic mail address or telephone number specified in its
Administrative Questionnaire.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications

 

103



--------------------------------------------------------------------------------



 



posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any L/C Issuer or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent, any
L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e) Reliance by the Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of any Loan Party even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

104



--------------------------------------------------------------------------------



 



11.03 No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
11.04 Expenses; Indemnity; Damage Waiver.
(a) Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by an L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold

 

105



--------------------------------------------------------------------------------



 



each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses (including the fees, charges and disbursements of any
counsel for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by any Loan Party arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Claims related in any way to a
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Loan Party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.
(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), an L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the applicable L/C Issuer or such Related Party, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or an L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).
(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

106



--------------------------------------------------------------------------------



 



(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.
(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.
11.05 Payments Set Aside.
To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.
11.06 Successors and Assigns.
(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of subsection (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
(i) Minimum Amounts.

 

107



--------------------------------------------------------------------------------



 



(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the related Loans at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of a
Revolving Commitment (and the related Revolving Loans thereunder) and $2,500,000
in the case of an assignment of Term Loans unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swing Line Lender’s rights and
obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loans on a non-pro rata basis;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund;
(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Loan Commitment or Revolving Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the Commitment subject to
such assignment, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund; and
(C) the consent of the L/C Issuers (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

 

108



--------------------------------------------------------------------------------



 



(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and Revolving Commitments.
(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.
(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the other Lenders and the L/C Issuers shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells

 

109



--------------------------------------------------------------------------------



 



such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in clauses
(i) through (vi) of Section 11.01(a) that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender.
(e) Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if any Lender acting
as an L/C Issuer or the Swing Line Lender assigns all of its Revolving
Commitment and Revolving Loans pursuant to subsection (b) above, such Lender
may, (i) upon thirty days’ notice to the Borrower and the Lenders, resign as an
L/C Issuer and/or (ii) upon thirty days’ notice to the Borrower, resign as Swing
Line Lender. In the event of any such resignation as an L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such Lender as an L/C Issuer or Swing Line Lender, as the case
may be. If a Lender resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of an L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as an
L/C Issuer and all L/C Obligations with respect thereto (including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (1) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be, and
(2) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the resigning L/C Issuer to effectively
assume the obligations of the resigning L/C Issuer with respect to such Letters
of Credit.

 

110



--------------------------------------------------------------------------------



 



11.07 Treatment of Certain Information; Confidentiality.
Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to become a Lender pursuant to Section 2.01(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
a Loan Party and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary,
provided that, in the case of information received from a Loan Party or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
11.08 Set-off.
If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer, irrespective of whether or not such Lender or such L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or such L/C Issuer different from
the branch or office holding such

 

111



--------------------------------------------------------------------------------



 



deposit or obligated on such indebtedness. The rights of each Lender, each L/C
Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and each
L/C Issuer agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application.
11.09 Interest Rate Limitation.
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
11.10 Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement.
11.11 Survival of Representations and Warranties.
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12 Severability.
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable

 

112



--------------------------------------------------------------------------------



 



provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
11.13 Replacement of Lenders.
If (i) any Lender requests compensation under Section 3.04, (ii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (iii) a Lender
(a “Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Required Lenders as provided in Section 11.01 but requires
unanimous consent of all Lenders or all Lenders directly affected thereby (as
applicable) or (iv) any Lender is a Defaulting Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;
(d) such assignment does not conflict with applicable Laws; and
(e) in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans and participations in
L/C Obligations and Swing Line Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
11.14 Governing Law; Jurisdiction; Etc.
(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

113



--------------------------------------------------------------------------------



 



(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL NON- APPEALABLE JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
11.15 Waiver of Right to Trial by Jury.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

114



--------------------------------------------------------------------------------



 



11.16 No Advisory or Fiduciary Responsibility.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the Loan Parties and their respective Affiliates, on the one hand, and
the Administrative Agent and the Arrangers, on the other hand, (B) each of the
Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) each of the Loan
Parties is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and the Arrangers each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Administrative Agent nor
either Arranger has any obligation to the Loan Parties or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and neither the Administrative Agent nor the Arrangers
has any obligation to disclose any of such interests to the Loan Parties and
their respective Affiliates. To the fullest extent permitted by Law, each of the
Loan Parties hereby waives and releases any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
11.17 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
11.18 USA PATRIOT Act Notice.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act. The Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
[SIGNATURE PAGES FOLLOW]

 

115



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

          BORROWER:   HEALTHSPRING, INC.,     a Delaware corporation
 
       
 
  By:   /s/ Karey L. Witty
 
       
 
  Name:   Karey L. Witty
 
  Title:   Executive Vice President and Chief Financial Officer
 
        GUARANTORS:   HEALTHSPRING PHARMACY OF TENNESSEE, LLC,     a Delaware
limited liability company
HEALTHSPRING PHARMACY SERVICES, LLC,
a Delaware limited liability company
HEALTHSPRING MANAGEMENT OF AMERICA, LLC,
a Delaware limited liability company
TEXQUEST, L.L.C.,
a Delaware limited liability company
HOUQUEST, L.L.C.,
a Delaware limited liability company
HEALTHSPRING USA, LLC,
a Tennessee limited liability company
HEALTHSPRING MANAGEMENT, INC.,
a Tennessee corporation
HEALTHSPRING EMPLOYER SERVICES, INC.,
a Tennessee corporation
TENNESSEE QUEST, LLC,
a Tennessee limited liability company
NEWQUEST MANAGEMENT OF FLORIDA, LLC,
a Florida limited liability company
NEWQUEST MANAGEMENT OF ILLINOIS, LLC,
an Illinois limited liability company
NEWQUEST MANAGEMENT OF ALABAMA, LLC,
an Alabama limited liability company
NEWQUEST, LLC,
a Texas limited liability company
GULFQUEST, L.P.,
a Texas limited partnership

 
       
 
  By:   /s/ J. Lankford Wade
 
       
 
  Name:   J. Lankford Wade
 
  Title:   Senior Vice President

 

116



--------------------------------------------------------------------------------



 



         
ADMINISTRATIVE
        AGENT:   BANK OF AMERICA, N.A.,     as Administrative Agent
 
       
 
  By:   /s/ Roberto Salazar
 
       
 
  Name:   Roberto Salazar
 
  Title:   Assistant Vice President
 
        LENDERS   BANK OF AMERICA, N.A.,     as a Lender, L/C Issuer and Swing
Line Lender
 
       
 
  By:   /s/ Suzanne B. Smith
 
       
 
  Name:   Suzanne B. Smith
 
  Title:   Senior Vice President
 
            JPMORGAN CHASE BANK, N.A.,     as a Lender
 
       
 
  By:   /s/ Sean J. Lynch
 
       
 
  Name:   Sean J. Lynch
 
  Title:   Senior Vice President
 
            UBS LOAN FINANCE LLC,     as a Lender
 
       
 
  By:   /s/ Marie Haddad
 
       
 
  Name:   Marie Haddad
 
  Title:   Associate Director
 
       
 
  By:   /s/ Mary E. Evans
 
       
 
  Name:   Mary E. Evans
 
  Title:   Associate Director
 
            RAYMOND JAMES BANK, FSB,     as a Lender
 
       
 
  By:   /s/ Steven Paley
 
       
 
  Name:   Steven Paley
 
  Title:   Senior Vice President
 
            SUNTRUST BANK,     as a Lender
 
       
 
  By:   /s/ J. Ben Cumming
 
       
 
  Name:   J. Ben Cumming
 
  Title:   Vice President

 

117



--------------------------------------------------------------------------------



 



              US BANK NATIONAL ASSOCIATION,     as a Lender
 
       
 
  By:   /s/ Nathan Hall
 
       
 
  Name:   Nathan Hall
 
  Title:   AVP
 
            WACHOVIA BANK, A WELLS FARGO COMPANY     as a Lender
 
       
 
  By:   /s/ Bradford Vieira
 
       
 
  Name:   Bradford Vieira
 
  Title:   Vice President
 
            AMEGY BANK NATIONAL ASSOCIATION,     as a Lender
 
       
 
  By:   /s/ Melinda N. Jackson
 
       
 
  Name:   Melinda N. Jackson
 
  Title:   Senior Vice President
 
            COMPASS BANK,     as a Lender
 
       
 
  By:   /s/ Jason Consoli
 
       
 
  Name:   Jason Consoli
 
  Title:   Senior Vice President
 
            FIFTH THIRD BANK,     as a Lender
 
       
 
  By:   /s/ William D. Priester
 
       
 
  Name:   William D. Priester
 
  Title:   Vice President
 
            REGIONS BANK,     as a Lender
 
       
 
  By:   /s/ Kap Yarbrough
 
       
 
  Name:   Kap Yarbrough
 
  Title:   Vice President

 

118



--------------------------------------------------------------------------------



 



              UNION BANK, N.A.,     as a Lender
 
       
 
  By:   /s/ Sean Conlon
 
       
 
  Name:   Sean Conlon
 
  Title:   Senior Vice President
 
            FIRST TENNESSEE BANK NATIONAL ASSOCIATION,     as a Lender
 
       
 
  By:   /s/ Kenneth Berberich
 
       
 
  Name:   Kenneth Berberich
 
  Title:   Executive Vice President

 

119